SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2016 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem S.A. Financial Statements at December 31, 2015 and Independent Auditors' Report Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Braskem S.A. In our opinion, the accompanying consolidated balance sheets and the related consolidated statement of operations, comprehensive income, of shareholders’ equity and of cash flows present fairly , in all material respects, the financial position of Braskem S.A and its subsidiaries at December 31,2015 and 2014, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2015 in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board . Also in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31,2015, based on criteria established in Internal Control - Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company's management is responsible for these financial statements, for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting , included in the accompanying “Management’s Report on Internal Control over Financial Reporting . Our responsibility is to express opinions on these financial statements and on the Company's internal control over financial reporting based on our integrated audits. We conducted our audits i n accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. /s/PricewaterhouseCoopers Auditores Independentes Salvador, Brazil, February 17, 2016 Braskem S.A. Balance sheet at December 31 All amounts in thousands of reais Assets Note Current assets Cash and cash equivalents 5 7,439,723 3,993,359 Financial investments 6 1,172 89,729 Trade accounts receivable 7 2,735,144 2,692,612 Inventories 8 5,517,206 5,368,146 Taxes recoverable 10 1,272,004 2,129,837 Dividends and interest on capital 1,998 Prepaid expenses 166,170 99,469 Related parties 9 10,507 66,616 Derivatives operations 16.2 53,662 33,555 Other receivables 300,901 287,876 17,498,487 14,761,199 Non-current assets Financial investments 6 46,193 42,494 Trade accounts receivable 7 19,822 25,050 Advances to suppliers 8 135,046 68,988 Taxes recoverable 10 1,304,056 1,045,428 Deferred income tax and social contribution 19 3,226,507 870,206 Judicial deposits 277,093 230,945 Related parties 9 144,633 138,501 Insurance claims 63,199 143,932 Derivatives operations 16.2 12,280 39,350 Other receivables 298,057 91,905 Investments in subsidiaries and jointly-controlled investments 11 82,290 120,024 Other investments 4,064 6,511 Property, plant and equipment 12 33,961,963 29,001,490 Intangible assets 13 2,887,604 2,835,728 42,462,807 34,660,552 Total assets 59,961,294 49,421,751 The Management notes are an integral part of the financial statements. 1 Braskem S.A. Balance sheet at December 31 All amounts in thousands of reais Continued Liabilities and shareholders' equity Note Current liabilities Trade payables 11,698,695 10,852,410 Borrowings 14 1,968,540 1,418,542 Project finance 15 302,266 26,462 Derivatives operations 16.2 57,760 95,626 Payroll and related charges 605,059 533,373 Taxes payable 17 744,660 203,392 Dividends 753,668 215,888 Advances from customers 119,680 99,750 Sundry provisions 20 93,942 88,547 Post-employment benefits 21 336,357 Other payables 22 337,959 212,945 16,682,229 14,083,292 Non-current liabilities Trade payables 57,148 Borrowings 14 25,370,260 18,918,021 Project finance 15 11,975,167 7,551,033 Derivatives operations 16.2 1,184,741 594,383 Taxes payable 17 26,716 30,699 Ethylene XXI Project Loan 18 1,538,784 792,188 Deferred income tax and social contribution 19 731,241 603,490 Post-employment benefits 21 154,707 69,176 Advances from customers 31,116 88,402 Sundry provisions 20 653,972 505,677 Other payables 22 217,502 291,040 41,941,354 29,444,109 Shareholders' equity 24 Capital 8,043,222 8,043,222 Capital reserve 232,430 232,430 Revenue reserves 2,882,019 736,180 Other comprehensive income (9,085,256) (2,924,057) Treasury shares (49,819) (48,892) Total attributable to the Company's shareholders 2,022,596 6,038,883 Non-controlling interest in Braskem Idesa (684,885) (144,533) 1,337,711 5,894,350 Total liabilities and shareholders' equity 59,961,294 49,421,751 The Management notes are an integral part of the financial statements. 2 Braskem S.A. Statement of operations Years ended December 31 All amounts in thousands of reais, except earnings per share Note Net sales revenue 26 47,282,996 46,031,389 40,969,490 Cost of products sold (36,902,086) (40,057,341) (35,820,761) Gross profit 10,380,910 5,974,048 5,148,729 Income (expenses) Selling and distribution (1,122,012) (1,155,800) (1,000,749) General and administrative (1,325,342) (1,210,124) (1,077,934) Research and development (176,431) (138,441) (115,812) Results from equity investments 11(c) 2,219 3,929 (3,223) Other operating income (expenses), net 28 (707,153) 95,596 (211,090) Operating profit 7,052,191 3,569,208 2,739,921 Financial results 29 Financial expenses (4,193,533) (2,745,864) (2,549,111) Financial income 1,701,027 355,221 773,138 Profit before income tax and social contribution 4,559,685 1,178,565 963,948 Current and deferred income tax and social contribution 19 (1,660,905) (452,264) (456,910) Profit for the year 2,898,780 726,301 507,038 Attributable to: Company's shareholders 3,140,311 864,064 509,697 Non-controlling interest in Braskem Idesa (241,531) (137,763) (2,659) Profit for the year 2,898,780 726,301 507,038 The Management notes are an integral part of the financial statements. 3 Braskem S.A. Statement of comprehensive income Years ended December 31 All amounts in thousands of reais Continued Note Profit for the year 2,898,780 726,301 507,038 Other comprehensive income or loss: Items that will be reclassified subsequently to profit or loss Fair value of cash flow hedge (352,700) (127,520) Income tax and social contribution 228,415 116,532 40,120 Fair value of cash flow hedge from jointly-controlled 2,295 (456,281) (236,168) (87,400) Exchange variation of foreign sales hedge - Parent company 16.3(a.i) (8,437,079) (2,119,069) (2,303,540) Income tax and social contribution on exchange variation - Parent company 2,868,607 720,483 783,204 Exchange variation of foreign sales hedge - Braskem Idesa 16.3(a.ii) (1,589,544) (656,783) Income tax on exchange variation - Braskem Idesa 476,518 197,035 (6,681,498) (1,858,334) (1,520,336) Foreign subsidiaries currency translation adjustment 644,308 147,453 221,270 Total Items that will not be reclassified to profit or loss Defined benefit plan actuarial (loss) gain 169 Total 169 Total comprehensive loss for the year Attributable to: Company's shareholders (2,992,686) (939,099) (890,241) Non-controlling interest in Braskem Idesa (281,649) 10,982 Total comprehensive loss for the year Basic and diluted Note Profit per share attributable to the shareholders of the Company at the end of the year (R$) 25 Earnings per share - common 3.9474 1.0857 0.6403 Earnings per share - preferred shares class "A" 3.9474 1.0857 0.6403 Earnings per share - preferred shares class "B" 0.6065 0.6062 0.6062 The Management notes are an integral part of the financial statements. 4 Braskem S.A. Statement of changes in equity All amounts in thousands of reais Attributed to shareholders' interest Revenue reserves Total Additional Other Braskem Non-controlling Total Capital Legal Retention dividends comprehensive Treasury Retained shareholders' interest in shareholders' Capital reserve reserve of profits proposed income shares earnings interest Braskem Idesa equity At December 31, 2012 8,043,222 797,979 337,411 8,564,171 87,813 8,651,984 Comprehensive income for the year: Profit for the year 509,697 509,697 (2,659) 507,038 Exchange variation of foreign sales hedge, net of taxes (1,520,336) (1,520,336) (1,520,336) Fair value of cash flow hedge, net of taxes (85,020) (85,020) (2,380) (87,400) Foreign currency translation adjustment 205,249 205,249 16,021 221,270 (1,400,107) 509,697 (890,410) 10,982 (879,428) Equity valuation adjustments Realization of deemed cost of jointly-controlled investment, net of taxes (27,236) 27,236 Realization of additional property, plant and equipment price-level restatement, net of taxes (967) 967 Actuarial gain with post-employment benefits, net of taxes 169 169 169 (28,034) 28,203 169 169 Contributions and distributions to shareholders: Absorption of losses (565,549) 565,549 Capital loss from non-controlling interest in Braskem Idesa 38,321 38,321 Loss on interest in subsidiary (1,961) (1,961) (1,961) Legal reserve 26,895 (26,895) Mandatory minimum dividends (127,751) (127,751) (127,751) Additional dividends proposed 354,842 (354,842) Retained earnings 28,412 (28,412) (565,549) 26,895 28,412 354,842 (1,961) 27,649 (129,712) 38,321 (91,391) At December 31, 2013 8,043,222 232,430 26,895 28,412 354,842 7,544,218 137,116 7,681,334 Comprehensive income for the year: Profit for the year 864,064 864,064 (137,763) 726,301 Exchange variation of foreign sales hedge, net of taxes (1,743,396) (1,743,396) (114,938) (1,858,334) Fair value of cash flow hedge, net of taxes (204,647) (204,647) (31,521) (236,168) Foreign currency translation adjustment 144,880 144,880 2,573 147,453 (1,803,163) 864,064 (939,099) (281,649) (1,220,748) Equity valuation adjustments Realization of additional property, plant and equipment price-level restatement, net of taxes (27,238) 27,238 Realization of deemed cost of jointly-controlled investment, net of taxes (965) 965 (28,203) 28,203 Contributions and distributions to shareholders: Prescribed dividends 682 682 682 Additional dividends approved by the General Meeting (354,842) (354,842) (354,842) Legal reserve 44,647 (44,647) Mandatory minimum dividends (212,076) (212,076) (212,076) Additional dividends proposed 270,517 (270,517) Retained earnings 365,709 (365,709) 44,647 365,709 (84,325) (892,267) (566,236) (566,236) At December 31, 2014 8,043,222 232,430 71,542 394,121 270,517 6,038,883 5,894,350 The Management notes are an integral part of the financial statements. 5 Braskem S.A. Statement of changes in equity All amounts in thousands of reais Continued Attributed to shareholders' interest Revenue reserves Total Additional Other Braskem Non-controlling Total Capital Legal Retention dividends comprehensive Treasury Retained shareholders' interest in shareholders' Note Capital reserve reserve of profits proposed income shares earnings interest Braskem Idesa equity At December 31, 2014 8,043,222 232,430 71,542 394,121 270,517 6,038,883 5,894,350 Comprehensive income for the year: Profit for the year 3,140,311 3,140,311 (241,531) 2,898,780 Exchange variation of foreign sales hedge, net of taxes (6,403,241) (6,403,241) (278,257) (6,681,498) Fair value of cash flow hedge, net of taxes (438,629) (438,629) (17,652) (456,281) Foreign currency translation adjustment 709,722 709,722 (65,414) 644,308 (6,132,148) 3,140,311 (2,991,837) (602,854) (3,594,691) Equity valuation adjustments Realization of additional property, plant and equipment price-level restatement, net of taxes (27,236) 27,236 Realization of deemed cost of jointly-controlled investment, net of taxes (966) 966 Actuarial loss with post-employment benefits, net of taxes (849) (849) (849) (29,051) 28,202 (849) (849) Contributions and distributions to shareholders: Capital increase 62,502 62,502 Repurchase of treasury shares 24(b) (927) (927) (927) Prescribed dividends 479 479 479 Additional dividends approved by the General Meeting (270,517) (270,517) (270,517) Legal reserve 24(f.1) 158,450 (158,450) Proposed dividends 24(f.1) 247,364 (1,000,000) (752,636) (752,636) Retained earnings 24(f.1) 2,010,542 (2,010,542) 158,450 2,010,542 (23,153) (927) (3,168,513) (1,023,601) 62,502 (961,099) At December 31, 2015 8,043,222 232,430 229,992 2,404,663 247,364 2,022,596 1,337,711 The Management notes are an integral part of the financial statements. 6 Braskem S.A. Statement of cash flows Years ended December 31 All amounts in thousands of reais Note Profit before income tax and social contribution 4,559,685 1,178,565 963,948 Adjustments for reconciliation of profit Depreciation, amortization and depletion 2,114,929 2,056,362 2,056,088 Results from equity investments 11(c) (2,219) (3,929) 3,223 Interest and monetary and exchange variations, net 3,249,558 1,560,734 979,242 Gain from divestment in subsidiary 28 (277,338) Other 130,758 9,805 9,175 10,052,711 4,524,199 4,011,676 Changes in operating working capital Held-for-trading financial investments 118,929 (19,057) 97,693 Trade accounts receivable (38,586) 144,087 (492,851) Inventories (161,419) (270,351) (927,435) Taxes recoverable 831,507 486,082 (448,378) Prepaid expenses (66,701) (36,472) (8,915) Other receivables (132,865) 27,832 (27,019) Trade payables (2,205,683) (419,476) 742,649 Taxes payable 221,371 (539,262) (127,443) Advances from customers (37,356) (261,886) 6,344 Sundry provisions 153,690 38,674 139,858 Other payables 708,267 677,071 307,603 Cash from operations 9,443,865 4,351,441 3,273,782 Interest paid (1,034,811) (356,333) (710,297) Project finance - transactions costs paid (65,098) (50,866) Income tax and social contribution paid (138,144) (54,828) Net cash generated by operating activities 8,125,397 3,791,866 2,457,791 Proceeds from the sale of fixed assets 1,282 10,646 2,576 Proceeds from the sale of investments 1(a) 315,000 689,868 Cash effect of discontinued operations 9,985 Acquisitions of investments in subsidiaries and associates (55) (86) Acquisitions to property, plant and equipment (i) 12(a) (4,057,123) (5,301,778) (5,656,440) Acquisitions of intangible assets 13 (20,106) (30,269) (25,748) Held-for-maturity financial investments 2,441 29,380 25,645 Net cash used in investing activities Short-term and long-term debt Obtained borrowings 5,481,546 6,174,678 6,317,022 Payments of borrowings (6,087,217) (6,692,638) (7,300,718) Project finance 15 Obtained funds 1,501,939 1,894,507 4,562,343 Payments (510,715) Non-controlling interests in Braskem Idesa 35,628 Dividends paid (482,117) (482,147) (35) Repurchase of treasury shares (927) Net cash provided by (used in) financing activities 894,400 3,614,240 Exchange variation on cash of foreign subsidiaries (51,690) (69,594) Increase (decrease) in cash and cash equivalents 3,446,364 1,048,237 Represented by Cash and cash equivalents at the beginning for the year 3,993,359 4,335,859 3,287,622 Cash and cash equivalents at the end for the year 7,439,723 3,993,359 4,335,859 Increase (decrease) in cash and cash equivalents 3,446,364 1,048,237 (i) Includes capitalized financial charges paid: 2015 - R$786,063 (2014 - R$623,162 and 2013 - R$362,528). The Management notes are an integral part of the financial statements. 7 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 1 Operations Braskem S.A. together with its subsidiaries (hereinafter “Braskem or “Company”) is a public company headquartered in the city of Camaçari, Bahia (“BA”), which jointly with its subsidiaries, operates 36 industrial units, 29 of which in the Brazilian states of Alagoas (“AL”), Bahia (“BA”), Rio de Janeiro (“RJ”), Rio Grande do Sul (“RS”) and São Paulo (“SP”), five are located in the United States, in the states of Pennsylvania, Texas and West Virginia and two are located in Germany, in the cities of Wesseling and Schkopau. These units produce thermoplastic resins – polyethylene (“PE”), polypropylene (“PP”) and polyvinyl chloride (“PVC”), as well as basic petrochemicals. Braskem is also engaged in the import and export of chemicals, petrochemicals and fuels, the production, supply and sale of utilities such as steam, water, compressed air, industrial gases, as well as the provision of industrial services and the production, supply and sale of electric energy for its own use and use by other companies. Braskem also invests in other companies, either as a partner or as shareholder. The Company is controlled by Odebrecht S.A. (“Odebrecht”), which directly and indirectly holds interests of 50.11% and 38.32% in its voting and total capital, respectively. (a) Significant corporate and operating events impacting these financial statements On December 31, 2013, the Company entered into a share sales agreement with Odebrecht Ambiental (“OA”), through which it sold its interest in the subsidiary Distribuidora de Águas Triunfo S.A. (“DAT”) for R$315,000. On February 3, 2014, the Extraordinary Shareholders’ Meeting of DAT approved the change in its management and consequently the transfer of the management of its operations to OA, upon the recognition of a gain (“Other operating income (expenses), net”) of R$277,338. (b) Naphtha agreement with Petrobras On December 23, 2015, Braskem and Petrobras entered into a new agreement for the annual supply of 7 million tons of petrochemical naphtha for five years as of December 23, 2015 (Note 9). 2 Summary of significant accounting policies The principal accounting policies applied consistently in the preparation of these financial statements are described in the notes of the items on which they have impacts. Basis of preparation and presentation of the financial statements The financial statements have been prepared under the historical cost convention and were adjusted, when necessary, to reflect the fair value of assets and liabilities. The preparation of financial statements requires the use of certain estimates. It also requires Management to exercise its judgment in the process of applying the Company’s accounting policies. The areas involving a higher degree of judgment or complexity, or areas where assumptions and estimates are significant to the consolidated financial statements are disclosed in Note 3. The issue of these financial statements was authorized by the Executive Director on February 16, 2016. 8 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated Consolidated financial statements The consolidated financial statements were prepared and presented in accordance with the International Financial Reporting Standards “IFRS” issued by the International Accounting Standards Board “IASB”. All the financial statements’ relevant information are properly supported and correspond to the information used by Management in the Company’s management. (a) Consolidation The consolidated financial statements comprise the financial statements of the Braskem S.A. and the following entities: Total and voting interest - % Headquarters Direct and Indirect subsidiaries Alclor Química de Alagoas Ltda ("Alclor") Brazil 100.00 100.00 100.00 Braskem America Finance Company ("Braskem America Finance") USA 100.00 100.00 100.00 Braskem America, Inc. (“Braskem America”) USA 100.00 100.00 100.00 Braskem Argentina S.A. (“Braskem Argentina”) Argentina 100.00 100.00 100.00 Braskem International GmbH ("Braskem Austria") Austria 100.00 100.00 100.00 Braskem Austria Finance GmbH ("Braskem Austria Finance") Austria 100.00 100.00 100.00 Braskem Chile Ltda. ("Braskem Chile") (i) Chile 100.00 Braskem Europe GmbH ("Braskem Alemanha") Germany 100.00 100.00 100.00 Braskem Finance Limited (“Braskem Finance”) Cayman Islands 100.00 100.00 100.00 Braskem Idesa Mexico 75.00 75.00 75.00 Braskem Idesa Servicios S.A. de CV ("Braskem Idesa Serviços") Mexico 75.00 75.00 75.00 Braskem Importação e Exportação Ltda. ("Braskem Importação") (ii) Brazil 100.00 100.00 Braskem Incoporated Limited ("Braskem Inc") Cayman Islands 100.00 100.00 100.00 Braskem Mexico Proyectos S.A. de C.V. SOFOM ("Braskem México Sofom") Mexico 100.00 Braskem Mexico, S. de RL de CV ("Braskem México") Mexico 100.00 100.00 100.00 Braskem Mexico Servicios S. RL de CV ("Braskem México Serviços") Mexico 100.00 100.00 100.00 Braskem Holanda Netherlands 100.00 100.00 100.00 Braskem Netherlands Finance B.V. (“Braskem Holanda Finance”) Netherlands 100.00 Braskem Netherlands Inc. B.V. (“Braskem Holanda Inc”) Netherlands 100.00 Braskem Participações S.A. ("Braskem Participações") (ii) Brazil 100.00 100.00 Braskem Petroquímica Chile Ltda. (“Petroquímica Chile”) Chile 100.00 100.00 100.00 Braskem Petroquímica Ibérica, S.L. ("Braskem Espanha") (iii) Spain 100.00 100.00 Braskem Petroquímica Ltda. ("Braskem Petroquímica") Brazil 100.00 100.00 100.00 Braskem Qpar S.A. ("Braskem Qpar") (i) Brazil 100.00 Quantiq Distribuidora Ltda. ("Quantiq") Brazil 100.00 100.00 100.00 IQAG Armazéns Gerais Ltda. ("IQAG") Brazil 100.00 100.00 100.00 Lantana Trading Co. Inc. (“Lantana”) Bahamas 100.00 100.00 100.00 Norfolk Trading S.A. (“Norfolk”) (iv) Uruguay 100.00 100.00 Politeno Empreendimentos Ltda. (“Politeno Empreendimentos”) (ii) Brazil 100.00 100.00 Specific Purpose Entity ("SPE") Fundo de Investimento Multimercado Crédito Privado Sol (“FIM Sol”) Brazil 100.00 100.00 100.00 Fundo de Investimento Caixa Júpiter Multimercado Crédito Privado Longo Prazo ("FIM Júpiter") Brazil 100.00 100.00 100.00 (i) Merged in December 2014. (ii) Merged in February 2015. (iii) Dissolved in September 2015. (iv) Dissolved in March 2015. 9 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated Foreign currency translation (a) Functional and presentation currency The functional and presentation currency of the Company is the real. (b) Functional currency other than the Brazilian real Some subsidiaries have a different functional currency from that of the Braskem S.A., as follows: Functional currency Subsidiaries Braskem Alemanha, Braskem Austria e Braskem Austria Finance Euro Braskem America, Braskem America Finance, Braskem Holanda Finance, Braskem Holanda Inc e Braskem México Sofom U.S.dollar Braskem Holanda (i) U.S.dollar Braskem Idesa , Braskem Idesa Serviços, Braskem México e Braskem México Serviços (ii) Mexican peso (i) Two events determined the change of the functional currency of the subsidiary Braskem Holanda from Brazilian real to U.S. dollar as of 2015. The first was the definition of Braskem Holanda as the party responsible for the purchase and sale of naphtha and basic petrochemicals produced by Braskem in the export markets, which is fully made in U.S. dollar, with its own administrative and commercial structure. The second event was the creation of two wholly-owned subsidiaries of Braskem Holanda to raise funds in the international financial market and transfer these funds to the Braskem S.A. and its subsidiaries in Brazil and abroad. These financial transactions are conducted in U.S. dollar. Thus, Management decided to change prospectively the functional currency of Braskem Holanda as of January 1, 2015. Assets, liabilities, capital and other items comprising the shareholders’ equity of Braskem Holanda whose functional currency was the Brazilian real on December 31, 2014 were converted into U.S. dollar at a fixed exchange rate of US$1 to R$2.6562 on December 31, 2014. (ii) Braskem Idesa will go operational in 2016. Due to the impact of this operation on the local market, the Management will evaluate during this first year of operation if the Mexican peso should, in fact, continue to be the functional currency of this subsidiary. The other subsidiaries adopt the Brazilian real as functional currency. (c) Exchange variation effects The main effects from exchange variation that impacted these financial statements are shown below: End of period rate at December 31 Average rate Variation Variation U.S. dollar - Brazilizan real 3.9048 2.6562 47.01% 3.3387 2.3547 2.1605 41.79% U.S. dollar - Mexican peso 17.3700 14.7180 18.02% 15.8846 13.3113 12.7692 19.33% U.S. dollar - Euro 0.9187 0.8231 11.61% 0.9019 0.7545 0.7532 19.55% New or revised pronouncements that are not yet effective IFRS 9 – “Financial instruments” – this pronouncement was issued by IASB in July 2014 to address the classification and measurement, impairment and hedge accounting, all in a single document. The main amendment refers to the change in the calculation and disclosure methodology of the allowance for doubtful accounts due to the adoption of the concept of provision for expected loss instead of incurred loss. In addition, the Company will evaluate if its receivables have a significant financial component and therefore define whether the simplified or general method to calculate the provision will be adopted. This standard should be adopted as from 2018. 10 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated IFRS 15 – “Revenue from contracts with customers” – this pronouncement was issued by IASB in May 2014 and addresses the recognition of revenue from contracts with customers. The Company assessed its contracts and, considering the changes to the standard, concluded that it is not expected to materially impact its financial statements. This standard will be adopted as from January 2018. IFRS 16 – “Leases” – the new standard requires lessees to recognize the liability of the future payments and the right of use of the leased asset for virtually all lease contracts, including operating leases. This standard will be adopted as from January 2019. Management is yet to assess IFRS 16's full impact. 3 Application of critical estimates and judgments Critical estimates and judgments are those that require the most difficult, subjective or complex judgments by management, usually as a result of the need to make estimates that affect issues that are inherently uncertain. Estimates and judgments are continually reassessed and are based on historical experience and other factors, including expectations of future events that are believed to be reasonable under the circumstances. Actual results can differ from planned results due to differences in the variables, assumptions or conditions used in making estimates. The Company makes a series of other estimates that are presented in the respective notes, such as allowance for doubtful accounts, fair-value adjustment of inventories and provision for repairing environmental damage. In order to provide an understanding of the way the Company forms its judgments on future events, the variables and assumptions used in critical estimates are presented below: Deferred income tax and social contribution The recognition and the amount of deferred taxes assets depend on the generation of future taxable income, which requires the use of an estimate related to the Company’s future performance. These estimates are included in the business plan, which is annually submitted to the Board of Directors for approval. This plan is prepared by the Executive Board using as main variables the price of the products manufactured by the Company, price of inputs, gross domestic product, exchange variation, interest rate, inflation rate and fluctuations in the supply and demand of inputs and finished products. These variables are obtained from expert external consultants, historical performance of the Company and its capacity to generate taxable income, internal programs focused on operational efficiency, and specific incentives from the Brazilian government for the petrochemical sector in Brazil. Fair value of derivative and non-derivative financial instruments The Company evaluates the derivative financial instruments at their fair value and the main sources of information are the stock exchanges, commodities and futures markets, disclosures of the Central Bank of Brazil and quotation services like Bloomberg and Reuters. Nevertheless, the high volatility of the foreign exchange and interest rate markets in Brazil has been causing significant changes in future rates and interest rates over short periods of time, leading to significant changes in the market value of swaps and other financial instruments. The fair values of non-derivative, quoted financial instruments are based on current bid prices. If the market for a financial asset and for unlisted securities is not active, the Company establishes fair value by using valuation techniques. These include the use of recent arm’s length transactions, reference to other instruments that are substantially the same, discounted cash flow analysis, and option pricing models that make maximum use of market inputs and rely as little as possible on information provided by the Company’s Management. 11 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated Useful life of assets The Company recognizes the depreciation and depletion of its long-lived assets based on their useful life estimated by independent appraisers and approved by the Company’s technicians taking into consideration the experience of these professionals in the management of Braskem’s plants. The useful lives initially established by independent appraisers are normally reviewed at the end of every year by the Company’s technicians in order to check whether they need to be changed. This review may take place during the year in case of possible non-recurring events. The main factors that are taken into consideration in the definition of the useful life of the assets that compose the Company’s industrial plants are the information of manufacturers of machinery and equipment, level of the plants’ operations, quality of preventive and corrective maintenance and the prospects of technological obsolescence of assets. The Company’s management also decided that (i) depreciation should cover all assets value because when the equipment and installations are no longer operational, they are sold by amounts that are immaterial; and (ii) land is not depreciated because it has an indefinite useful life. The useful lives applied to the assets determined the following average depreciation and depletion rates: (%) Buildings and improvements 3.42 3.38 Machinery, equipment and installations 8.42 7.29 Mines and wells 8.89 8.83 Furniture and fixtures 10.48 10.82 IT equipment 20.55 20.15 Lab equipment 9.80 9.59 Security equipment 9.91 9.79 Vehicles 19.09 19.91 Other 18.98 18.19 Impairment test and analysis (a) Tangible and intangible assets with defined useful lives On the reporting date of each of its financial statements, the Company conducts an analysis to determine the existence of any indication that the book balance of long-lived tangible assets and intangible assets with defined useful lives may not be recoverable. This analysis is conducted to assess the existence of scenarios that could adversely affect its cash flow and, consequently, its ability to recover the investment in such assets. These scenarios arise from issues of a macroeconomic, legal, competitive or technological nature. Some significant and notable aspects considered by the Company in this analysis include: (i) the possibility of an oversupply of products manufactured by the Company or of a significant reduction in demand due to adverse economic factors; (ii) the prospects of material fluctuations in the prices of products and inputs; (iii) the likelihood of the development of new technologies or raw materials that could materially reduce production costs and consequently impact sales prices, ultimately leading to the obsolescence of the industrial facilities of the Company; and (iv) changes in the general regulatory environment that make the production process of Braskem infeasible or that significantly impact the sale of its products. For this analysis, the Company maintains an in-house team with a more strategic vision of the business and also remains in permanent contact with a team of external consultants. If the aforementioned variables indicate any material risk to cash flows, the Management of Braskem conducts impairment tests in accordance with Note 3.4(b). 12 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated The assets are allocated to the Cash Generating Units (“CGU”) as follows: Basic Petrochemicals operating segment: · CGU UNIB Bahia: represented by assets of the basic petrochemicals plants located in the state of BA; · CGU UNIB South: represented by assets of the basic petrochemicals plants located in the state of RS; · CGU UNIB Southeast: represented by assets of the basic petrochemicals plants located in the states of RJ and SP; Polyolefins operating segment: · CGU Polyethylene: represented by assets of the PE plants located in Brazil; · CGU Polypropylene: represented by assets of the PP plants located in Brazil; · CGU Renewables: represented by the assets of the Green PE plant located in Brazil; Vinyls operating segment: · CGU Vinyls: represented by assets of PVC plants and chloride soda located in Brazil; International businesses operating segment: · CGU Polypropylene USA: represented by assets of PP plants located in the United States; · CGU Polypropylene Europe: represented by assets of PP plants located in Germany; Chemical Distribution operating segment: · Represented by assets of the subsidiaries Quantiq and IQAG. In 2016, the Company will report a new operating segment from the beginning of the industrial operations of the subsidiary Braskem Idesa. (b) Intangible assets with indefinite useful lives The balances of goodwill from future profitability arising from business combinations and intangible assets with indefinite useful lives are tested for impairment once a year. These tests are based on the projected cash generation for a five-year period, which are extracted from the business plan of the Company and cited in Note 3.1. In addition to the projected cash flow for the period from 2016 to 2020, perpetuity is also calculated based on the long-term vision. Note that real growth is not considered for the calculation of perpetuity. Cash flows and perpetuity are adjusted to present value at a discount rate based on the Weighted Average Cost of Capital (“WACC”). The goodwill allocated to the Polyolefins operating segment (Note 13 (a)) was generated in a business combination that resulted in the simultaneous acquisition of polypropylene and polyethylene plants. The main raw materials of these plants were already supplied by the Company, which allowed for the obtainment of significant synergies in the operation. These synergies were one of the main drivers of that acquisition. Accordingly, the Company’s management tested this goodwill for impairment in the ambit of their operating segment since the benefits of the synergies are associated with all units acquired. The remaining existing goodwill is allocated to the UNIB South CGU and to the Vinyls operating segment (Note 13(a)). 13 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated Provisions and contingent liabilities Existing contingent liabilities and provisions are mainly related to litigation in the judicial and administrative spheres arising from primarily labor, pension, civil and tax lawsuits and administrative procedures. The Management of Braskem, based on the opinion of its external legal advisors, classifies these proceedings in terms of probability of loss as follows: Probable loss – these are proceedings for which there is a higher probability of loss than of a favorable outcome, i.e., the probability of loss exceeds 50%. For these proceedings, the Company recognizes a provision that is determined as follows: (i) labor claims – the amount of the provision corresponds to the amount to be disbursed as estimated by the Company’s legal counsels; (ii) tax claims - the amount of the provision corresponds to the value of the matter plus charges corresponding to the variation in the Selic rate; and (iii) other claims – the amount of the provision corresponds to the value of the matter. Possible loss – these are proceedings for which the possibility of loss is greater than remote. The loss may occur, however, the elements available are not sufficient or clear to allow for a conclusion on whether the trend is for a loss or a gain. In percentage terms, the probability of loss is between 25% and 50%. For these claims, except for the cases of business combinations, the Company does not recognize a provision and mentions the most significant ones in a note to the financial statements (Note 23). In business combination transactions, in accordance with the provision in IFRS 3, the Company records the fair value of the claims based on the assessment of loss (Note 20). The amount of the provision corresponds to the value of the matter, plus charges corresponding to the variation in the Selic rate, multiplied by the probability of loss, as determined by our external counsels. The Company’s management believes that the estimates related to the outcome of the proceedings and the possibility of future disbursement may change in view of the following: (i) higher courts may decide in a similar case involving another company, adopting a final interpretation of the matter and, consequently, advancing the termination of the of a proceeding involving the Company, without any disbursement or without implying the need of any financial settlement of the proceeding; and (ii) programs encouraging the payment of the debts implemented in Brazil at the Federal and State levels, in favorable conditions that may lead to a disbursement that is lower than the one that is recognized in the provision or lower than the value of the matter. Hedge accounting The Company designated liabilities in foreign currency to hedge the future cash flows generated by its exports. This decision was based on two important assumptions and judgments: (i) the performance of exports according to its business plan (Note 3.1), which are inherent to the market and business where it operates, and (ii) the ability of the Company to refinance its liabilities in U.S. dollar, since the priority financing in U.S. dollar is part of the Company’s guidelines and strategy. In addition to the ability to refinance its U.S. dollar liabilities, the maintenance of a minimum level of net liabilities in U.S. dollar is envisaged in the Financial Policy of the Company. Braskem Idesa designated all of the financing it obtained for the construction of its industrial plant to protect part of its sales to be made in the same currency as said financing, the U.S. dollar. The sales estimate is included in the project that was presented to the banks/lenders, which, due to the consistency of the projection, granted Braskem Idesa a financing line to be paid exclusively using the cash generated by these sales. All the commercial considerations of the project were based on market studies conducted by expert consulting firms during the feasibility-analysis phase. 14 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated All hedge transactions conducted by the Company are in compliance with the accounting procedures and practices adopted by Braskem, and effectiveness tests are conducted for each transaction every quarter, which prove the effectiveness of its hedge strategy. The Company determined that hedged items will be characterized by the first sales in U.S. dollars in each quarter until the amount designated for each period is reached (Note 16). The liabilities designated for hedge will be aligned with the hedging maturity schedule and the Company’s financial strategy. 4 Risk management Braskem is exposed to market risks arising from variations in commodity prices, foreign exchange rates and interest rates, credit risks of its counterparties in cash equivalents, financial investments and trade accounts receivable, and liquidity risks to meet its obligations from financial liabilities. Braskem adopts procedures for managing market and credit risks that are in conformity with its Financial Policy approved by the Board of Directors on August 9, 2010. The purpose of risk management is to protect the cash flows of Braskem and reduce the threats to the financing of its operating working capital and investment programs. Market risks Braskem prepares a sensitivity analysis for foreign exchange rate and interest rate risks to which it is exposed, which is presented in Note 16.5. (a) Exposure to commodity risks Braskem is exposed to the variation in the prices of various commodities (naphtha, PE, PP, PVC and etc.) and, in general, seeks to transfer the variations caused by fluctuations in market prices. (b) Exposure to foreign exchange risk Braskem has commercial operations denominated in or pegged to foreign currencies. Braskem’s inputs and products have prices denominated in or strongly influenced by international prices of commodities, which are usually denominated in U.S. dollar. Additionally, Braskem has long-term loans in foreign currencies that expose it to variations in the foreign exchange rate between the functional currency (Brazilian real, Mexican peso and Euro) and the foreign currency, in particular the U.S. dollar. Braskem manages its exposure to foreign exchange risk through the combination of debt, financial investments, accounts receivable and raw material purchases denominated in foreign currencies and through derivative operations. Braskem’s Financial Policy for managing foreign exchange risks provides for the maximum and minimum coverage limits that must be observed and which are continuously monitored by its Management. On December 31, 2015, Braskem prepared a sensitivity analysis for its exposure to the risks of fluctuation in the U.S. dollar, as informed in Note 16.5. 15 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (c) Exposure to interest rate risk Braskem is exposed to the risk that a variation in floating interest rates causes an increase in its financial expense due to payments of future interest. Debt denominated in foreign currency subject to floating rates is mainly subject to fluctuations in Libor. Debt denominated in local currency is mainly subject to the variation in the Long-Term Interest Rate (“TJLP”) and in the Interbank Certificate of Deposit (“daily CDI”) rate. In 2014 and 2015, Braskem held swap contracts (Note 16.2.1) in which it: receives the pre-contractual rate and pays the CDI overnight rate; and (b.ii.i) receives Libor and pays a fixed rate. On December 31, 2015, Braskem prepared a sensitivity analysis for the exposure to the floating interest rates Libor, CDI and TJLP, as disclosed in Notes 16.5(b.1) and (b.2). Exposure to credit risk The transactions that subject Braskem to the concentration of credit risks are mainly in current accounts with banks, financial investments and trade accounts receivable in which Braskem is exposed to the risk of the financial institution or customer involved. In order to manage this risk, Braskem maintains bank current accounts and financial investments with major financial institutions, weighting concentrations in accordance with the credit rating and the daily prices observed in the Credit Default Swap market for the institutions, as well as netting contracts that minimize the total credit risk arising from the many financial transactions entered into by the parties. On December 31, 2015, Braskem held netting contracts with Banco Citibank S.A., HSBC Bank Brasil S.A. – Banco Múltiplo, Banco Itaú BBA S.A., Banco Safra S.A., Banco Santander S.A., Banco Votorantim S.A., Banco West LB do Brasil S.A., Banco Caixa Geral – Brasil S.A., and Banco Bradesco S.A. Approximately 34% of the amounts held in “Cash and cash equivalents” (Note 5) are contemplated by these agreements, whose related liabilities are accounted for under “Borrowings” (Note 14). The effective netting of these amounts is possible only in the event of default by one of the parties. With respect to the credit risk of customers, Braskem protects itself by performing a rigorous analysis before granting credit and obtaining secured and unsecured guarantees when considered necessary. The maximum exposure to credit risk of non-derivative financial instruments on the reporting date is the sum of their carrying amounts less any provisions for impairment losses. On December 31, 2015, the balance of trade accounts receivable was net of allowance for doubtful accounts (Note 7). Liquidity risk Braskem has a calculation methodology to determine operating cash and minimum cash for the purpose of, respectively: (i) ensuring the liquidity needed to comply with obligations of the following month; and (ii) ensuring that the Company maintains liquidity during potential crises. These amounts are calculated mainly based on the projected operating cash generation, less short-term debts and working capital needs. Braskem has two revolving credit lines for the purpose of managing liquidity risks, which may be used without restrictions in the amounts of: (i) US$750 million, up to December 2019; and (ii) US$500 million up to September 2019. These credit facilities enable Braskem to reduce the amount of cash it holds. As of December 31, 2015, none of these credit lines had been used. The table below shows Braskem’s financial liabilities by maturity. These amounts are calculated from undiscounted cash flows and may not be reconciled with the balance sheet. 16 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated Maturity Until Between one and Between three and More than one year three years five years five years Total Trade payables 11,900,747 57,148 11,957,895 Borrowings 2,073,046 5,205,794 8,169,825 28,311,338 43,760,003 Project finance 335,321 1,720,628 2,291,048 11,963,813 16,310,810 Derivatives 57,760 (6,497) 1,191,238 1,242,501 Ethylene XXI Project Loan 1,538,784 1,538,784 Other payables (i) 112,533 160,761 273,294 At December 31, 2015 14,479,407 7,137,834 11,652,111 41,813,935 75,083,287 (i) Amounts payable to BNDES Participações S.A. (“BNDESPAR”) (Note 22). Capital management The ideal capital structure, according to Braskem’s Management, considers the balance between own capital and the sum of all payables less the amount of cash and cash equivalents and financial investments. This composition meets the Company’s objectives of perpetuity and of offering an adequate return to shareholders and other stakeholders. This structure also permits borrowing costs to remain at adequate levels to maximize shareholder remuneration. Due to the impact of the U.S. dollar on the Company’s operations, the Management of Braskem believes that the own capital used for capital management purposes should be measured in this currency and on a historical basis. Moreover, the Company may temporarily maintain a capital structure that is different from this ideal. This occurs, for example, during periods of growth, when the Company may finance a large portion of its projects through borrowings, provided that this option maximizes return for shareholders once the financed projects start operating. In order to adjust and maintain the capital structure, the Management of Braskem may also consider the sale of non-strategic assets, the issue of new shares or even adjustments to dividend payments. 5 Cash and cash equivalents Cash and banks (i) 873,966 227,237 Cash equivalents: Domestic market 2,428,995 2,253,648 Foreign market (i) 4,136,762 1,512,474 Total 7,439,723 3,993,359 (i) On December 31, 2015, it includes cash and banks of R$96,830 (R$26,830 in 2014) and cash equivalents of R$37,809 (R$307,034 in 2014) of the subsidiary Braskem Idesa, available for use in its project (Note 11(d.i)). This item includes cash, bank deposits and highly liquid financial investments available for redemption within three months. These assets are convertible into a known cash amount and are subject to insignificant risk of change in value. Cash equivalents in Brazil are mainly represented by fixed-income instruments and time deposits held by the FIM Jupiter fund. Cash equivalents abroad mainly comprise fixed–income instruments issued by first-class financial institutions (time deposit) with high market liquidity. 17 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 6 Financial investments Held-for-trading Investments in FIM Sol 85,573 Other 1,172 4,155 Held-to-maturity Quotas of investment funds in credit rights 46,193 42,495 Investments in foreign currency (i) 399,005 Compensation of investments in foreign currency (i) (399,005) Total 47,365 132,223 In current assets 1,172 89,729 In non-current assets 46,193 42,494 Total 47,365 132,223 (i) Braskem Holanda had a balance of financial investments that was offset by an export prepayment agreement of the Braskem S.A., in the amount of US$150,000, as provided for in the credit assignment agreement entered into between these two companies and Banco Bradesco. These operations were settled in May 2015. 7 Trade accounts receivable The Company’s collection period is generally 30 days; therefore, the amount of the trade accounts receivable corresponds to their fair value on the date of the sale. The Company realizes part of its trade accounts receivable through the sale of trade notes to funds that acquire receivables. These operations are not entitled to recourse, for which reason the trade notes are written-off at the moment of the operation. Consumers Domestic market 1,439,133 1,523,458 Foreign market 1,643,807 1,517,035 Allowance for doubtful accounts (327,974) (322,831) Total 2,754,966 2,717,662 In current assets 2,735,144 2,692,612 In non-current assets 19,822 25,050 Total 2,754,966 2,717,662 The breakdown of trade accounts receivable by maturity is as follows: Accounts receivables not past due 2,466,098 2,256,932 Past due securities: Up to 90 days 309,585 531,966 91 to 180 days 52,757 45,271 As of 180 days 254,500 206,324 3,082,940 3,040,493 Allowance for doubtful accounts (327,974) (322,831) Total customers portfolio 2,754,966 2,717,662 18 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated The changes in the balance of the allowance for doubtful accounts are presented below: Balance of provision at the beginning of the year (282,753) (256,884) Provision in the year (51,368) (81,078) (27,333) Write-offs 46,225 41,000 23,250 Transfers of non-current assets held for sale (21,786) Balance of provision at the end of the year The methodology adopted by the Company for recognizing the provision for impairment is based on the history of losses and considers the sum of (i) 100% of the amount of receivables past due for over 180 days; (ii) 50% of the amount of receivables past due for over 90 days; (iii) 100% of the amount of receivables under judicial collection (iv) all the receivables from the first renegotiation maturing within more than 24 months; and (v) 100% of the receivables arising from a second renegotiation with customers. Receivables from subsidiaries are not considered in this calculation. This methodology is revised on an annual basis by the Management of the Company. 8 Inventories Finished goods 3,928,446 3,681,204 Raw materials, production inputs and packaging 1,008,217 1,067,512 Maintenance materials 289,568 247,327 Advances to suppliers 315,234 346,885 Imports in transit and other 110,787 94,206 Total 5,652,252 5,437,134 In current assets 5,517,206 5,368,146 In non-current assets 135,046 68,988 Total 5,652,252 5,437,134 Inventories are stated at average cost of purchase or production or the estimated price of sale or acquisition, excluding taxes, whichever is lower (market value). The value of finished products includes raw materials, ancillary and maintenance materials used, depreciation of industrial facilities, expenses with Company’s and third-party personnel involved in industrial production and maintenance, and logistics expenses with the transfer of these products from the plants to the sale terminals. A portion of the final inventory of finished products and raw materials was adjusted to fair value, since its value was lower than the cost of production/acquisition. This adjustment totaled R$2,875 (R$83,265 in 2014). For this estimate, the Company considers the purchase/sale price projected for the period during which it expects to sell or consume the product. This period is determined based on the historical data for the turnover of the respective inventory. Advances to suppliers and expenditures with imports in transit are mainly related to operations for the acquisition of raw materials. 19 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 9 Related parties The Company carries out transactions among themselves and with other related parties in the ordinary course of its operations and activities. The Company believes that all the conditions set forth in the contracts with related parties meet the Company’s interests. To ensure that these contracts present terms and conditions that are as favorable to the Company as those it would enter into with any other third parties is a permanent objective of Braskem’s management. 20 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated Balance sheet for associated companies, jointly-controlled investment and related companies Odebrecht and Petrobras and Odebrecht and Petrobras and Balance sheet subsidiaries subsidiaries Other Total subsidiaries subsidiaries Other Total Assets Current Trade accounts receivable 12,851 141,550 33,997 188,398 4,347 104,857 33,009 142,213 Inventories 138,619 (i) 138,619 108,929 (i) 123,377 (i) 232,306 Related parties 9,927 580 10,507 55 66,375 186 66,616 Other 4,535 4,535 Non-current Advances to suppliers 58,443 (i) 58,443 68,988 (i) 68,988 Related parties Intracompany loan 78,332 78,332 72,200 72,200 Other 66,301 66,301 66,301 66,301 Total assets 209,913 296,110 34,577 540,600 182,319 433,110 37,730 653,159 Liabilities Current Trade payables 284,973 1,400,485 2,011 1,687,469 459,412 1,497,675 1,957,087 Total liabilities 284,973 1,400,485 2,011 1,687,469 459,412 1,497,675 1,957,087 Transactions between associated companies, jointly-controlled investment and related companies Odebrecht and Petrobras and Odebrecht and Petrobras and Odebrecht and Petrobras and Note subsidiaries subsidiaries Other Total subsidiaries subsidiaries Other Total subsidiaries subsidiaries Other Total Transactions Sales of products 64,093 1,620,335 475,836 2,160,264 82,750 1,817,056 326,586 2,226,392 23,707 1,369,882 344,625 1,738,214 Purchases of raw materials, finished goods services and utilities 3,692,625 (ii) 12,488,618 108,688 16,289,931 3,631,198 (ii) 18,183,600 70,700 21,885,498 284,433 15,980,040 44,265 16,308,738 Financial income (expenses) 6,723 6,723 964 964 4,525 4,525 General and administrative expenses Post-employment benefits 21.2.2 44,466 44,466 20,695 20,695 19,703 19,703 Gain from divestment of asset 277,338 (iii) 277,338 (iii) Total transactions 3,756,718 14,115,676 628,990 18,501,384 3,991,286 20,001,620 417,981 24,410,887 308,140 17,354,447 408,593 18,071,180 (i) Amount related to advances to raw material suppliers. (ii) It includes expenses for construction of subsidiary Braskem Idesa project, of which R$3,177,121 for 2015 (R$3,297,400 for 2014) (Note 15). (iii) Amount related to divestment in subsidiary (Note 1(a)). 21 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated As provided for in the Company’s bylaws, the Board of Directors has the exclusive power to decide on any contract but those related to the purchase of raw materials that exceed R$5,000 per operation or R$ 15,000 altogether per year. This provision encompasses contracts between the Braskem S.A. and its subsidiaries and any of its common shareholders, directors of the Company, its Braskem S.A. or its respective related parties. Additionally, the Company has a Finance and Investment Committee that, among other things, monitors the contracts with related parties that are approved by the Board of Directors. Pursuant to Brazilian Corporation Law, officers and directors are prohibited from: (i)performing any acts of liberality with the use of the Company’s assets and in its detriment; (ii) intervening in any operations in which these officers and directors have a conflict of interest with the Company or in resolutions in which they participate; and (iii) receiving, based on their position, any type of personal advantage from third parties, directly or indirectly, without an authorization under the Bylaws or by the shareholders’ meeting. The related parties that have significant relationship with the Company are as follows: Construtora Norberto Odebrecht S.A. (“CNO”): subsidiary of Odebrecht Odebrecht Ambiental S.A. (“OA”): subsidiary of Odebrecht Aquapolo Ambiental S.A. (“Aquapolo): subsidiary of Odebrecht Ambiental Cetrel S.A. (“Cetrel”): subsidiary of Odebrecht Ambiental Distribuidora de Água Camaçari S.A. (“UTA”): subsidiary of Odebrecht Ambiental Distribuidora de Águas Triunfo S.A. (“DAT”): subsidiary of Odebrecht Ambiental Petrobras: shareholder of Braskem Petrocoque S.A. Indústria e Comércio (“Petrocoque”): subsidiary of Petrobras Refinaria de Petróleo Rio Grandense S.A (“RPR”): jointly-controlled investment of Braskem Petrobras Transportes S.A. Transpetro (“Transpetro”): subsidiary of Petrobras The main transactions with related parties, except subsidiaries of the Company, are summarized below: · Odebrecht and its subsidiaries : (i) In May 2014, an alliance agreement was signed with CNO for maintenance services at the industrial plants in Brazil with duration of four years and estimated total value of R$121 million; (ii) The lease agreement with CNO for the floors in the building where the offices of Braskem are located in São Paulo came into force as of January 1, 2014. The agreement is worth R$226 million and is valid through December 2028; (iii) A n agreement was executed with CNO in September 2012 for the engineering, procurement and construction services of the subsidiary Braskem Idesa Project for an estimated value of US$3 billion and duration through 2015; (iv) In September 2009, the Company entered into an agreement with Aquapolo (a special purpose entity formed by Odebrecht Ambiental and the water utility Companhia de Saneamento Básico do Estado de São Paulo – SABESP for the production of industrial reuse water) for the acquisition of 9.5 million m³/year of reuse water by the plants located in the São Paulo Petrochemical Complex. The agreement is valid through 2053 and has an estimated annual value of R$65 million; 22 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (v) In October 2012, an agreement was executed with Cetrel for the acquisition of 4 million m³/year of reuse water by the plants located in the Industrial Complex of Camaçarí. The contract is worth an estimated R$120 million and is valid through April 2028; (vi) In March 2013, an agreement was executed with UTA for the acquisition of 14.5 million m³/year of industrial water by the plants located in the Industrial Complex of Camaçarí. The contract is worth an estimated R$2.2 billion and is valid through March 2043; (vii) In December 2013, an agreement was executed with DAT for the acquisition of 29 million m³/year of industrial water by the plants located in the Industrial Complex of Triunfo. The contract is worth an estimated R$2.9 billion and is valid through December 2053. · Petrobras and its subsidiaries : (i) Naphtha On December 23, 2015, an agreement was executed with Petrobras for the purchase of 7 million tons/year of petrochemical naphtha for five years. This agreement includes commercial renegotiation rights for both parties as of the third year, in case of changes in certain market conditions. The established price is 102.1% of ARA international benchmark, which is the average price of inputs in the European ports of Amsterdam, Rotterdam and Antwerp. (ii) Naphtha (amendments to agreements) On August 29, 2014, Braskem and Petrobras entered into a new amendment to the naphtha supply contract of 2009, which extended the original contract duration by 6 months (from September 1, 2014 to February 28, 2015). In this amendment, the naphtha pricing formula of the original contract was maintained. It was also established that, if a new long-term contract had been executed, the pricing formula in the new contract would be applied retroactively to any purchases made during the duration of the amendment. On the other hand, if a new long-term contract was not executed, the average price base negotiated between the parties would be valid throughout the duration of the amendment. After applying the average price scenario, it was determined that Braskem was entitled to a refund of R$242,917. This amount was recorded in the first quarter of 2015 under “Cost of goods sold” and settled in the second quarter of 2015. On February 27, 2015, Braskem and Petrobras executed a new amendment valid through August 31, 2015, under the same conditions as in the previous amendment. The naphtha price formula stipulated in the original contract was maintained in this amendment, but if the parties did not sign a new long-term contract, a price adjustment would be applied based on the international naphtha benchmark. For this amendment, a pricing complement was determined for payment to Petrobras in the amount of R$18,486, registered in the second quarter of 2015 under "Cost of goods sold." On September 1, 2015, Braskem and Petrobras signed a new agreement valid until October 31, 2015, under the same conditions as in the previous amendment. For this amendment, a refund for Braskem was calculated in the amount of R$64,434, registered in the fourth quarter of 2015 under "Cost of goods sold." 23 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated On October 30, 2015, Braskem and Petrobras signed a new amendment to the agreement for the supply of petrochemical naphtha up to December 15, 2015. The price practiced for the duration of this amendment was already definitive. (iii) Braskem has propylene purchase agreements with Petrobras for the plants located in the Petrochemical Complexes of Triunfo, Rio de Janeiro and São Paulo. These agreements provide for the full supply of approximately 910 thousand tons/year of propylene. The contracted propylene price is based on various international references linked to the most important markets for propylene and polypropylene, particularly the U.S., European and Asian markets; (iv) The Company has an agreement with Petrobras for the supply of: (i) 392.5 thousand tons/year of ethane, and 392.5 thousand tons/year of propane, valid through December 2020; (ii) 438.0 Nm³/year of HLR, valid through January 2020. In addition, the Company had an agreement for the supply of 159.83 GWh/year of electricity, which was terminated in August 2015; (v) Since October 2015, Braskem has gasoline sales agreements with Petrobras with monthly duration ; (vi) In January 2015, an amendment to the agreement with Petrobras for the supply of approximately 10.5 thousand ton/year of caustic soda was signed for the estimated total value of R$15 million and maturing in December 2015; (vii) In July 2015, an agreement was executed with Petrobras for the sale of 30 thousand m³ of aliphatic solvent was signed for R$72 million with duration up to March 2016; (viii) In April 2008, an agreement was executed with Petrocoque for the acquisition of 312.2 thousand tons/year of steam by the Polyethylene units. The contract is worth an estimated R$238.7 million and is valid through September 2019; (ix) In December 2012, an agreement was executed with RPR for the sale through spot trading of petroleum/condensate to Braskem was signed with Petrobras for an estimated amount of R$142 million. This agreement was terminated in September 2015; (x) In June 2015, an agreement was executed with Transpetro for the acquisition of naphtha and condensate handling and storage services by Braskem’s Basic Petrochemicals Unit, located in the Industrial Complex of Triunfo. The contract is worth an estimated R$16 million and is valid through June 2016. (i) Key management personnel The Company considers “Key management personnel” to be the members of the Board of Directors and the Executive Board, composed of the CEO and vice-presidents. Not all the members of the Executive Board are members of the statutory board. Income statement transactions Remuneration Short-term benefits 46,562 35,963 35,380 Post-employment benefit 272 256 275 Long-term incentives 560 15 Total 46,834 36,779 35,670 24 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 10 Taxes recoverable Brazil IPI 23,996 20,456 Value-added tax on sales and services (ICMS) - normal operations (a) 403,842 413,066 ICMS - credits from PP&E 121,954 136,308 Social integration program (PIS) and social contribution on revenue (COFINS) - normal operations (b) 69,431 675,983 PIS and COFINS - credits from PP&E 230,030 244,194 Income tax and social contribution (IR and CSL) (c) 944,863 692,723 REINTEGRA program (d) 274,654 263,771 Federal supervenience (e) 173,436 170,264 Other 14,281 9,217 Other countries Value-added tax (f) 277,751 547,947 Income tax (IR) 40,263 Other 1,559 1,336 Total 2,576,060 3,175,265 Current assets 1,272,004 2,129,837 Non-current assets 1,304,056 1,045,428 Total 2,576,060 3,175,265 (a) ICMS – normal operations Accumulated ICMS credits over the past few years arises mainly from domestic sales subject to deferred taxation and export sales. The Management of the Company has been prioritizing a series of actions to maximize the use of these credits and currently does not expect losses on their realization. These include the maintenance of the terms of the agreements with the states in which the Company produces petrochemical products in order to defer the ICMS tax levied on naphtha purchases, which increases the effective monetization of the balances. (b) PIS and COFINS The Company has PIS and COFINS tax credits arising materially from the incentivized domestic outflows and exports. The realization of these credits occurs in two ways: (i)offset of overdue or falling due liabilities related to taxes levied by the Federal Revenue Service; or (ii) cash reimbursement. (c) IR and CSL Accumulated IR and CSL arises from prepayments of these taxes and retentions on income from financial investments over the past few years. The realization of these credits occurs in two ways: (i)offset of overdue or falling due liabilities related to taxes levied by the Federal Revenue Service; or (ii) cash reimbursement. Several tax refund protocols were already filed with Brazil’s Federal Revenue Service. 25 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (d) REINTEGRA Program The REINTEGRA program aims to refund to exporters the federal taxes levied on the production chain for goods sold abroad. The amount to be refunded is equivalent to the following percentages of all export revenue, in accordance with Federal Law 13,043/14 and Executive Order 8,543/15: (i) 3%, between October 1, 2014 and February 28, 2015; (ii) 1%, between March 1, 2015 and November 30, 2015; and (iii) 0.1% between December 1 , 2015 and December 31, 2016. Such credits may be realized in two ways: (i)by offsetting own debits overdue or undue related to taxes levied by the Federal Revenue Service; or (ii) by a cash reimbursement. In the fiscal year ended December 31, 2015, the Company recognized credits in the amount of R$102,273 (R$65,701 in 2014) and offset the amount of R$91,389 (R$69,192 in 2014). In the Statement of Operations, credits are recognized in the item “Cost of Products Sold.” (e) Federal supervenience This item includes credits arising from legal discussions regarding the legality and constitutionality of various taxes and contributions in which the Company has already obtained a favorable ruling or has unquestionable case law in its favor. These amounts will be realized after the use of other credits described above in this Note. (f) Value added tax – subsidiaries abroad On December 31, 2015, this line included: (i) R$56,605 from sales by Braskem Alemanha to other countries. These credits are reimbursed in cash by the local government; (ii) R$189,157 from purchases of machinery and equipment for the subsidiary Braskem Idesa project (Note 11(d)). This credit will be reimbursed in cash by the local government after their validation according to established tax procedures. In fiscal year 2015, Braskem Idesa was reimbursed the amount of R$811,016 (US$263,927) (R$634,911 in 2014 (US$250,454)). 26 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 11 Investments (a) Information on investments Interest in total Adjusted net profit (loss) Adjusted and voting for the year equity capital (%) - 2015 Jointly-controlled investment RPR 33.20 24,784 (3,166) 1,871 145,551 125,955 Odebrecht Comercializadora de Energia S.A. ("OCE") 20.00 10,490 129 402 11,441 734 Polipropileno Del Sur, S.A. ("Propilsur") (i) 49.00 (72) (4,445) 121,547 Associates Borealis Brasil S.A. ("Borealis") 20.00 (3,914) 7,246 5,492 158,366 174,433 Companhia de Desenvolvimento Rio Verde ("Codeverde") (i) 35.97 (596) (596) 46,342 (i) Investees with provision for loss at amount equivalent to the investment. (b) Changes in investments Dividends Other Currency Balance at Capital and interest Effect comprehensive translation Balance at Dec/2014 increase on equity of results income adjustments Dec/2015 Associates Borealis 34,887 (3,214) 31,673 Codeverde 897 (897) 34,887 897 31,673 Jointly-controlled investments Propilsur 43,165 (97,401) 54,236 RPR 41,824 (2,346) 5,861 2,295 694 48,328 OCE 148 55 (4) 2,090 2,289 85,137 55 2,295 54,930 50,617 Total 120,024 952 2,295 54,930 82,290 (c) Breakdown of equity accounting results Equity in results of subsidiaries, associate and jointly-controlled investments 2,219 3,929 (3,223) 2,219 3,929 (d) Braskem Idesa Braskem holds 75% indirect interest in Braskem Idesa, and the remaining 25% pertains to Etileno XXI, S.A. de C.V. Braskem Idesa is constructing a plant in Mexico, with capacity to produce around 750 kton of high-density polyethylene (*) and 300 kton of low-density polyethylene (*) using ethane as feedstock. The raw material will be supplied through a 20-year agreement with PEMEX-Gás for delivery of 66,000 barrels of ethane per day. The petrochemical complex reached 99% of physical progress on December 31, 2015, and is in the startup process. (*) unaudited 27 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (d.i) Summary of information from the partially owned subsidiary Braskem Idesa The Company is presenting a summary of the financial statements of the subsidiary in which the non-controlling shareholder holds relevant interest, as follows: Balance sheet Assets 2015 2014 Liabilities 2015 2014 Current Current Cash and cash equivalents 134,639 333,864 Trade payables 429,400 620,953 Inventories 173,129 238,193 Project finance 302,266 26,462 Taxes recoverable 219,071 499,173 Other payables 106,911 101,596 Other receivables 150,109 96,349 838,577 749,011 676,948 1,167,579 Non-current Non-current Deferred tax 825,416 179,249 Project finance 11,975,167 7,551,033 Property, plant and equipment 15,134,641 9,440,389 Loan agreements 5,911,266 2,834,972 Intangible 80,870 Other payables 7,065 90,513 Other receivables 32,080 39,763 17,893,498 10,476,518 16,073,007 9,659,401 Shareholders' equity Total assets 16,749,955 10,826,980 Total liabilities and shareholders' equity 16,749,955 10,826,980 Statement of operations 2015 2014 Gross profit (loss) (14,575) 5,320 2,294 Operating expenses, net (83,467) (52,834) (31,113) Financial results (354,844) (240,936) 38,095 Profit (loss) before income tax 9,276 Income tax 63,022 (83,030) (19,911) Loss for the year Statement of cash flows 2015 2014 Cash flows from operating activities Cash generated by operating activities 1,808,983 992,401 (204,798) Interest paid (502,279) (336,998) (98,272) Net cash generated by operating activities 1,306,704 655,403 Net cash used in investing activities Net cash provided by financing activities Project finance 988,447 1,894,507 4,562,343 Related parties 898,213 653,118 463,859 Capital increase 153,285 1,886,660 2,547,625 5,179,487 Exchange variation on cash (53,071) (33,843) (61,533) Increase (decrease) in cash and cash equivalents 762,020 Represented by: Cash and cash equivalents at the beginning for the year 333,864 809,875 47,855 Cash and cash equivalents at the end for the year 134,639 333,864 809,875 Increase (decrease) in cash and cash equivalents 762,020 The shareholders’ equity of Braskem Idesa was negative on December 31, 2015 and 2014. This is an acceptable situation considering that it is a company in the pre-operating phase. This situation will be reversed with the startup of operations in 2016. 28 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 12 Property, plant and equipment (a) Change Land Buildings and Improvements Machinery, Equipment and Facilities Projects and Stoppage in Progress (i) Other Total Cost 436,540 1,899,018 26,581,334 13,179,475 1,065,324 43,161,691 Accumulated depreciation/depletion (848,243) (12,772,515) (539,443) (14,160,201) Balance as of December 31, 2014 436,540 1,050,775 13,808,819 13,179,475 525,881 29,001,490 Acquisitions 79 2,296 151,553 3,116,931 201 3,271,060 Capitalized financial charges 786,063 786,063 Foreign currency translation adjustment 43,002 11,088 307,697 2,658,730 22,946 3,043,463 Transfers by concluded projects (ii) 3,536,983 10,451,774 (14,113,868) 125,111 Transfers to intangible (iii) (85,917) (85,917) Other, net of depreciation/depletion (2,890) (12,367) (35,370) (602) (51,229) Depreciation / depletion (66,976) (1,820,213) (115,778) (2,002,967) Net book value 479,621 4,531,276 22,887,263 5,506,044 557,759 33,961,963 Cost 479,621 5,435,600 37,401,007 5,506,044 1,212,365 50,034,637 Accumulated depreciation/depletion (904,324) (14,513,744) (654,606) (16,072,674) Balance as of December 31, 2015 479,621 4,531,276 22,887,263 5,506,044 557,759 33,961,963 (i) On December 31, 2015, the main amounts included in this account refer to the expenses with the subsidiary Braskem Idesa project (R$2,022,870) and expenses with planned shutdown maintenance which is in preparation or in progress (R$627,985). The balance corresponds mainly to diverse projects aimed at maintenance of plants’ production capacity. (ii) Expenses up to May 31, 2015 in Braskem Idesa’s project were transferred to the definite accounts as follows: R$8,917,760 to “Machinery, equipment and installations” and R$3,476,205 to “Buildings and improvements.” These amounts will be depreciated as of the beginning of the commercial production of the subsidiary. (iii) This change includes R$80,870 from Braskem Idesa corresponding to the transfer to intangible assets when amounts are capitalized to the related accounts (Note 13). The financial charges are capitalized on the balance of the projects in progress using (i) an average rate of all borrowings; and (ii) the portion of the foreign exchange variation that corresponds to a possible difference between the average rate of financing in the internal market and the rate mentioned in item (i) above. The capitalized amount is considered in the statement of cash flows as “Acquisitions to property, plant and equipment”. The machinery, equipment and facilities of the Company require inspections, replacement of components and maintenance in regular intervals. The Company makes shutdowns in regular intervals that vary from two to six years to perform these activities. These shutdowns can involve the plant as a whole, a part of it, or even relevant pieces of equipment, such as industrial boilers, turbines and tanks. Shutdowns that take place every six years, for example, are usually made for the maintenance of industrial plants as a whole. Expenses with each scheduled shutdown are included in property, plant and equipment items that were the subject matter of the stoppage and are fully depreciated until the beginning of the following related stoppage. The expenditures with personnel, the consumption of small materials, maintenance and the related services from third parties are recorded, when incurred, as production costs. Property, plant and equipment items are depreciated on a straight-line basis. Projects in progress are not depreciated. Depreciation begins when the assets are available for use. Based on the analysis cited in Note 3.4(a), the Management of Braskem believes that the plants will operate at their full capacity, or close to it, within the projected period, therefore impairment tests of these assets were not necessary. The prices of products manufactured by the Company are quoted in international markets and adjust to the prices of raw materials to preserve the historical margins of the business. 29 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (b) Property, plant and equipment by country Brazil 17,637,392 18,434,300 Mexico 14,416,835 9,260,814 USA 1,609,956 1,086,228 Germany 297,278 218,753 Other 502 1,395 33,961,963 29,001,490 13 Intangible assets Goodwill based on Customers expected future Brands Software and Suppliers profitability and Patents licenses Agreements Total Cost 3,187,722 213,031 497,813 729,711 4,628,277 Accumulated amortization (1,128,804) (91,121) (292,250) (280,374) (1,792,549) Balance as of December 31, 2014 2,058,918 121,910 205,563 449,337 2,835,728 Acquisitions 20,106 20,106 Foreign currency translation adjustment 3,782 14,603 66,071 84,456 Transfers from projects and stoppage in progress (PP&E) 81,625 4,292 85,917 Other, net of amortization (16) (16) Amortization (9,661) (43,791) (85,135) (138,587) Net book value 2,058,918 197,656 200,757 430,273 2,887,604 Cost 3,187,722 298,438 536,786 795,782 4,818,728 Accumulated amortization (1,128,804) (100,782) (336,029) (365,509) (1,931,124) Balance as of December 31, 2015 2,058,918 197,656 200,757 430,273 2,887,604 Average annual rates of amortization 4.44% 10.79% 6.01% The Company adopts the following accounting practice for each class of intangible assets: (a) Goodwill based on future profitability The existing goodwill was determined in accordance with the criteria established by the accounting practices adopted in Brazil before the adoption of the IFRS pronouncements and represent the excess of the amount paid over the amount of equity of the entities acquired. The Company’s goodwill was systematically amortized until December 2008. As from 2009, it has been subject to annual impairment tests in accordance with the provisions in IAS 36. At the end of 2015, Braskem conducted an impairment test of the goodwill using the value in use method (discounted cash flow) and did not identify any loss, as shown in the table below: Book value Allocated goodwill Cash flow (CF) (with goodwill and work capital) CF/Book value CGU and operating segments CGU - UNIB - South 926,854 7,741,247 942,748 8.2 Operating segment - Polyolefins 939,711 22,136,662 6,379,797 3.5 Operating segment - Vinyls 192,353 4,724,932 3,395,587 1.4 30 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated The assumptions adopted to determine the discounted cash flow are described in Note 3.4(b). The WACC used was 13.91% p.a. Given the potential impact on cash flows of the “discount rate” and the “perpetuity”, Braskem conducted a sensitivity analysis based on changes in these variables, with cash flows shown in the table below: +0.5% on -0.5% on discount rate perpetuity CGU and operating segments CGU - UNIB - South 7,424,446 7,396,596 Operating segment - Polyolefins 21,346,548 21,277,089 Operating segment - Vinyls 4,551,687 4,536,457 (b) Intangible assets with defined useful lives (b.1) Brands and patents The technologies acquired from third parties, including those acquired through business combination, are recorded at the cost of acquisition and/or fair value and other directly attributed costs, net of accumulated amortization and provision for impairment, when applicable. Technologies that have defined useful lives and are amortized using the straight-line method based on the term of the purchase agreement (between 10 and 20 years). Expenditures with research and development are accounted for in profit or loss as they are incurred. (b.2) Contractual customer and supplier relationships Contractual customer and supplier relationships arising from a business combination were recognized at fair value at the respective acquisition dates. These contractual customer and supplier relationships have a finite useful life and are amortized using the straight-line method over the term of the respective purchase or sale agreement (between 14 and 28 years). (b.3) Software All software booked has defined useful life estimated between 3 and 10 years and is amortized using the straight-line method. Costs associated with maintaining computer software programs are recognized in profit or loss as incurred. (c) Intangible assets by country Brazil 2,583,208 2,626,099 Mexico 80,870 USA 220,083 205,329 Germany 3,415 4,245 Other 28 55 2,887,604 2,835,728 31 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 14 Borrowings Annual financial charges Foreign currency Bonds and Medium term notes (MTN) Note 14 (a) 17,004,617 11,776,438 Advances on exchange contracts US dollar exchange variation + 2.23% 255,809 Export prepayment US dollar exchange variation + 1.10% + semiannual Libor 549,036 427,074 BNDES Note 14 (b) 409,076 396,439 Export credit notes Note 14 (c) 1,405,227 956,010 Working capital US dollar exchange variation + 1.70% above Libor 1,907,145 633,104 Transactions costs (248,838) (260,656) Local currency Export credit notes Note 14 (c) 2,350,965 2,435,839 BNDES Note 14 (b) 3,001,776 3,137,035 BNB/ FINAME/ FINEP/ FUNDES 6.48% 642,739 762,757 BNB/ FINAME/ FINEP/ FUNDES TJLP + 1.90% 2,177 8,512 Fundo de Desenvolvimento do Nordeste (FDNE) 6.5% 51,939 51,090 Other CDI + 0.04% 23,714 26,928 Transactions costs (16,582) (14,007) Total 27,338,800 20,336,563 Current liabilities 1,968,540 1,418,542 Non-current liabilities 25,370,260 18,918,021 Total 27,338,800 20,336,563 (a) Bonds and MTN Issue amount Interest Issue date US$ Maturity (% per year) July - 1997 (i) 250,000 June - 2045 8.63 149,394 September - 2006 275,000 January - 2017 8.00 225,637 165,863 June - 2008 500,000 June - 2018 7.25 539,327 381,567 May - 2010 400,000 May - 2020 7.00 188,088 127,945 May - 2010 350,000 May - 2020 7.00 1,380,764 939,251 October - 2010 450,000 no maturity date 7.38 1,757,160 1,216,348 April - 2011 750,000 April - 2021 5.75 2,953,803 2,009,294 July - 2011 500,000 July - 2041 7.13 2,013,453 1,369,631 February - 2012 250,000 April - 2021 5.75 987,894 672,005 February - 2012 250,000 no maturity date 7.38 976,200 675,749 May - 2012 500,000 May - 2022 5.38 1,969,307 1,339,601 July - 2012 250,000 July - 2041 7.13 1,006,727 684,815 February - 2014 (ii) 500,000 February - 2024 6.45 2,004,171 1,363,317 May-2014 (iii) 250,000 February - 2024 6.45 1,002,086 681,658 Total 5,475,000 17,004,617 11,776,438 (i) This transaction, which was due in June 2015, had its maturity extended to June 2045. The subsidiary Braskem Holanda holds 100% of these securities as at December 31, 2015. (ii) The effective interest rate considering the transaction costs is 7.78% p.a.; (iii) The effective interest rate considering the transaction costs is 7.31% p.a 32 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (b) BNDES borrowings Projects Issue date Maturity Charges (% per year) Foreign currency Other 2006 October - 2016 US dollar exchange variation + 6.88 3,204 4,795 Braskem Qpar expansion 2007/2008 April - 2016 US dollar exchange variation + 6.73 to 6.88 2,426 6,717 Green PE 2009 July - 2017 US dollar exchange variation + 6.66 29,352 32,577 Limit of credit II 2009 January - 2017 US dollar exchange variation + 6.66 47,353 61,946 New plant PVC Alagoas 2010 January - 2020 US dollar exchange variation + 6.66 128,806 109,077 Limit of credit III 2011 October - 2018 US dollar exchange variation + 6.50 to 6.53 149,495 141,894 Butadiene 2011 January - 2021 US dollar exchange variation + 6.53 48,440 39,433 409,076 396,439 Local currency Other 2006 September - 2016 TJLP + 2.80 13,501 31,376 Braskem Qpar expansion 2007/2008 February - 2016 TJLP + 2.15 to 3.30 5,372 40,617 Green PE 2009 June - 2017 TJLP + 0.00 to 4.78 119,201 198,608 Limit of credit II 2009 January - 2017 TJLP + 2.58 to 3.58 85,004 162,815 Limit of credit II 2009 January - 2021 4.00 to 4.50 96,698 93,875 New plant PVC Alagoas 2010 December - 2019 TJLP + 0.00 to 3.58 235,641 293,568 New plant PVC Alagoas 2010 December - 2019 5.50 26,732 33,414 Limit of credit III 2011 December - 2021 TJLP + 0.00 to 3.58 1,154,552 1,331,699 Limit of credit III 2011 December - 2021 SELIC + 2.32 to 2.78 284,263 260,508 Limit of credit III 2011 December - 2021 3.50 to 7.00 230,198 250,505 Butadiene 2011 December - 2020 TJLP + 0.00 to 3.45 96,407 115,225 Finem 2014 March - 2021 TJLP + 0.00 to 2.78 215,372 192,827 Finem 2014 March - 2021 SELIC + 2.78 160,603 129,326 Finem 2014 March - 2021 6.00 6,664 2,672 Limit of credit IV 2015 January - 2022 TJLP + 0.00 to 2.62 140,024 Limit of credit IV 2015 January - 2022 SELIC + 2.32 131,544 3,001,776 3,137,035 Total 3,410,852 3,533,474 33 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (c) Export credit notes (“NCE”) Initial amount Issue date of the transaction Maturity Charges (% per year) Foreign currency US$ November - 2006 167,014 May - 2018 Us dollar exchange variation + 8.10 308,069 209,561 April - 2007 101,605 March - 2018 Us dollar exchange variation + 7.87 198,782 135,220 May - 2007 146,010 May - 2019 Us dollar exchange variation + 7.85 294,840 200,518 January - 2008 266,430 February - 2020 Us dollar exchange variation + 7.30 603,536 410,711 681,059 1,405,227 956,010 Local currency April - 2010 50,000 October - 2021 105% of CDI 36,653 36,120 June - 2010 200,000 October - 2021 105% of CDI 146,611 144,481 February - 2011 250,000 October - 2021 105% of CDI 146,611 144,481 April - 2011 (i) 450,000 April - 2019 112.5% of CDI 464,039 461,254 June - 2011 80,000 October - 2021 105% do CDI 58,644 57,792 August - 2011 (i) 400,000 August - 2019 112,5% of CDI 405,478 404,309 June - 2012 100,000 October - 2021 105% of CDI 73,305 72,241 September - 2012 300,000 October - 2021 105% of CDI 219,917 216,722 October - 2012 85,000 October - 2021 105% of CDI 62,310 61,405 February - 2013 (ii) 100,000 September - 2017 8.00 101,118 101,161 February - 2013 (ii) 100,000 February - 2016 8.00 101,248 101,161 February - 2013 (ii) 50,000 September - 2017 8.00 50,440 50,440 February - 2013 (ii) 100,000 February - 2016 8.00 101,118 101,096 March - 2013 (ii) 50,000 March - 2016 8.00 50,253 50,257 June - 2014 (ii) 50,000 June - 2017 8.00 50,010 50,010 June - 2014 (ii) 17,500 June - 2017 8.00 17,504 17,504 June - 2014 (ii) 10,000 June - 2017 8.00 10,002 10,002 September - 2014 100,000 August - 2020 108% of CDI 104,642 103,579 November - 2014 (ii) 150,000 November - 2017 8.00 151,062 151,094 November - 2014 100,000 April - 2015 8.00 100,730 Total 2,742,500 2,350,965 2,435,839 (i) The Company enters into swap transactions to offset the variation in the Interbank Certificate of Deposit (CDI) rate (Note 16.2.1 (b.i)). (ii) The Company entered into swap transactions for these contracts (from fixed rate to 67.10% to 92.70% of CDI rate) (Note 16.2.1). (d) Payment schedule The maturity profile of the long-term amounts is as follows: 2016 1,253,774 2017 1,737,331 1,528,616 2018 2,633,143 1,977,384 2019 3,320,800 1,997,887 2020 2,757,234 1,940,691 2021 4,257,177 2,947,526 2022 2,071,030 1,417,085 2023 7,540 7,652 2024 2,944,726 2,008,387 2025 and thereafter 5,641,279 3,839,019 Total 25,370,260 18,918,021 34 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (e) Capitalized financial charges In 2015, the Company capitalized financial charges presented in this note in the amount of R$130,180 (R$95,542 in 2014), including monetary variation and part of the exchange variation. The average rate of these charges in the year was 7.80% p.a. (7.69% p.a. in 2014). (f) Guarantees Braskem gave collateral for part of its borrowings as follows: Total Total Loans Maturity debt 2015 guaranteed Guarantees BNB December - 2022 171,041 171,041 Mortgage of plants, pledge of machinery and equipment BNB August - 2024 247,343 247,343 Bank surety BNDES December - 2021 3,410,852 3,410,852 Mortgage of plants, land and property, pledge of machinery and equipment FUNDES June-2020 143,789 143,789 Mortgage of plants, land and property, pledge of machinery and equipment FINEP July - 2024 80,566 80,566 Bank surety FINAME February-2022 2,177 2,177 Pledge of equipment Total 4,055,768 4,055,768 15 Project finance US$ Identification Contract value Value received Maturity Charges (% per year) Project finance I 700,000 700,000 February - 2027 Us dollar exchange variation + quarterly Libor + 3.25 2,720,874 1,716,943 Project finance II 210,000 189,996 February - 2027 Us dollar exchange variation + 6.17 740,902 378,992 Project finance III 600,000 600,000 February - 2029 Us dollar exchange variation + 4.33 2,334,133 1,388,166 Project finance IV 660,000 680,004 February - 2029 Us dollar exchange variation + quarterly Libor + 3.88 2,645,645 1,757,438 Project finance V 400,000 400,000 February - 2029 Us dollar exchange variation + quarterly Libor + 4.65 1,557,360 982,688 Project finance VI 90,000 89,994 February - 2029 Us dollar exchange variation + quarterly Libor + 2.73 349,464 153,762 Project finance VII 533,095 533,095 February - 2029 Us dollar exchange variation + quarterly Libor + 4.64 2,075,524 1,311,104 Transactions costs (173,240) (111,598) Total 3,193,095 3,193,089 12,250,662 7,577,495 VAT borrowings (i) November - 2029 2,00% above TIIE (ii) 26,771 26,771 12,277,433 7,577,495 Current liabilities 302,266 26,462 Non-current liabilities 11,975,167 7,551,033 Total 12,277,433 7,577,495 (i) Financing for the subsidiary Braskem Idesa obtained in Mexican peso and paid exclusively using the reimbursement of value-added taxes (Note 10(e.ii)). During the year ended December 31, 2015, a total of R$535,125 was raised and R$516,496 was settled (R$510,715 as principal and R$5,781 as interest). (ii) TIIE – “ Tasa de Interés Interbancaria de Equilibrio ” – basic interest rate in Mexico, similar to the CDI overnight rate in Brazil. On April 22, 2015, Braskem Idesa received the fifth tranche of the Project Finance in the amount of R$877,040 (US$290,545), and on September 9, 2015 it received the last tranche in the amount of R$89,774 (US$23,608). In line with the Company’s Financial Policy, the investment in the Ethylene XXI project (Note 11(d)) is being financed under the Project finance mode, whereby the project loan must be paid exclusively with the cash generated by the project itself and shareholders must provide limited guarantees. Thus, this financing has the usual guarantees of this type of operation such as assets, receivables, cash generation and other rights from the project, as well commitments by shareholders to inject a limited amount of capital to provide for eventual additional costs of the project. 35 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated The financing structure was concluded in December 2012, at the ratio of 70% debt and 30% equity. The total financing to meet construction expenses and start operation was US$3,193,089. In the year ended December 31, 2015, the subsidiary Braskem Idesa capitalized the interest on this financing in the amount of R$657,191 (R$527,620 in 2014), which partially includes the exchange variation. The average rate of charges capitalized in the year was 8.28% p.a. (7.76% in 2014). The maturity profile of this long-term financing, by year of maturity, is as follows: 2016 137,360 2017 687,211 417,129 2018 840,247 511,886 2019 872,994 533,244 2020 1,025,621 630,543 2021 1,172,569 722,211 2022 977,593 603,387 2023 1,294,219 797,728 2024 1,400,843 863,811 2025 1,398,554 2,333,734 2026 and thereafter 2,305,316 Total 11,975,167 7,551,033 36 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 16 Financial instruments Non-derivative financial instruments Fair value Book value Fair value Note Classification by category hierarchy Cash and cash equivalents 5 Cash and banks 873,966 227,237 873,966 227,237 Financial investments in Brazil Held-for-trading Level 2 605,770 1,146,880 605,770 1,146,880 Financial investments in Brazil Loans and receivables 1,823,225 1,106,768 1,823,225 1,106,768 Financial investments abroad Held-for-trading Level 2 4,136,762 1,512,474 4,136,762 1,512,474 7,439,723 3,993,359 7,439,723 3,993,359 Financial investments 6 FIM Sol investments Held-for-trading Level 2 85,573 85,573 Other Held-for-trading Level 2 1,172 4,155 1,172 4,155 Quotas of receivables investment fund Held-to-maturity 46,193 42,495 46,193 42,495 47,365 132,223 47,365 132,223 Trade accounts receivable 7 2,754,966 2,717,662 2,754,966 2,717,662 Related parties credits 9 Loans and receivables 155,140 205,117 155,140 205,117 Trade payables 11,755,843 10,852,410 11,755,843 10,852,410 Borrowings 14 Foreign currency - Bond Level 1 17,004,617 11,776,438 14,434,854 11,900,361 Foreign currency - other borrowings 4,526,293 2,412,627 4,526,293 2,412,627 Local currency 6,073,310 6,422,161 6,073,310 6,422,161 Project finance 15 12,450,673 7,689,093 12,450,673 7,689,093 Ethylene XXI Project Loan 18 1,538,784 792,188 1,538,784 792,188 Other payables 22 273,294 296,969 273,294 296,969 (a) Fair value The fair value of financial assets and liabilities is estimated as the amount for which a financial instrument could be exchanged in an arm’s length transaction and not in a forced sale or settlement. The following methods and assumptions were used to estimate the fair value: (i) Held-for-trading and available-for-sale financial assets are measured in accordance with the fair value hierarchy (Level 1 and Level 2), with inputs used in the measurement processes obtained from sources that reflect the most recent observable market prices. (ii) Trade accounts receivable and trade payables correspond to respective carrying amounts due to the short-term maturity of these instruments. (iii) The fair value of borrowings is estimated by discounting future contractual cash flows at the market interest rate, which is available to Braskem in similar financial instruments. (iv) The fair value of bonds is based on prices negotiated in financial markets, plus the respective carrying amount of interests. 37 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (v) The fair values of the remaining assets and liabilities correspond to their carrying amount. (b) Fair value hierarchy The Company adopts IFRS 7 for financial instruments that are measured in the balance sheet; this requires disclosure of measurements by level of the following fair value measurement hierarchy: Level 1 – fair value obtained through prices quoted (without adjustments) in active markets for identical assets or liabilities, such as the stock exchange; and Level 2 – fair value obtained from discounted cash flow models, when the instrument is a forward purchase or sale or a swap contract, or valuation models of option contracts, such as the Black-Scholes model, when the derivative has the characteristics of an option. Financial hedge instruments designated and not designated for hedge accounting Changes Operation characteristics Fair value Principal exposure Balance at Change in Financial Balance at Identification Note hierarchy Derivatives fair value settlement Non-hedge accounting transactions Exchange swap 16.2.1 (a.i) Level 2 Argentine peso Dollar 1,383 (31,314) (9,059) (38,990) Interest rate swaps Level 2 Fixed rate CDI 18,588 6,489 (16,726) 8,351 Deliverable Forward Level 2 Euro Dollar 2,230 (6,494) 4,264 22,201 Hedge accounting transactions Exchange swap 16.2.1 (b.i) Level 2 CDI Dollar+Interests 560,828 592,058 19,239 1,172,125 Interest rate swaps 16.2.1 (b.ii.i) Level 2 Libor Fixed rates 3,542 106,780 (75,249) 35,073 Deliverable Forward Level 2 Mexican peso Dollar 30,533 19,754 (50,287) 594,903 718,592 1,207,198 Derivatives operations Current assets (33,555) (53,662) Non- current assets (39,350) (12,280) Current liabilities 95,626 57,760 Non-current liabilities 594,383 1,184,741 617,104 1,176,559 The counterparties in these contracts are constantly monitored based on the analysis of their respective ratings and Credit Default Swaps – CDS. Braskem has many bilateral risk mitigators in its derivative contracts, such as the possibility of depositing or requesting deposits of a guarantee margin from the counterparties it deems convenient. Financial hedge instruments designated and not designated for hedge accounting are presented in the balance sheet at their fair value in an asset or liability account depending on whether the fair value represents a positive or a negative balance to Braskem, respectively, and are necessarily classified as "held-for-trading". The regular changes in the fair value are recognized as financial income or expense in the period in which they occur, except when designated and qualified for hedge accounting. 38 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated All financial hedge instruments held at December 31, 2015 were contracted on Over the Counter - OTC markets with large financial counterparties under global derivative contracts in Brazil or abroad and its fair value is classified as Level 2. Braskem’s Financial Policy provides for a continuous short-term hedging program for foreign exchange rate risk arising from its operations and financial items. The other market risks are addressed on a case-by-case basis for each transaction. In general, Braskem assesses the need for hedging in the analysis of prospective transactions and seeks to customize the hedge for each operation and keeps it in place for the whole period of the hedged transaction. Braskem may elect derivatives for the application of hedge accounting in accordance with IAS 39-32 and IFRS 7. The hedge designation is not mandatory. In general, Braskem will elect to designate financial instruments as hedges when the application is expected to provide a significant improvement in the presentation of the offsetting effect on the changes in the hedged items. The effective portion of the changes in the fair value of hedge derivatives and of the exchange variation of financial liabilities designated and qualified as sales flow hedge is recognized in equity, under “Other comprehensive income”. These amounts are transferred to profit or loss for the periods in which the hedged item affects the financial results. The ineffective portion is recognized immediately in profit or loss as “Financial result.” When a hedge instrument matures or is sold or when it no longer meets the criteria for hedge accounting, it is prospectively discontinued and any cumulative gain or loss in equity remains in equity and is recognized in financial result when the hedged item or transaction affects profit or loss. If the hedged item or transaction is settled in advance, discontinued or is not expected to occur, the cumulative gain or loss in equity is immediately transferred to financial result. (a) Non-hedge accounting transactions (a.i) Currency swaps The subsidiary Braskem Argentina has receivables and cash in Argentine peso. Due to the Company’s risk management strategy, Argentine peso–U.S. dollar swap operations were contracted with the purpose of mitigating exchange risk, hedging the amount generated by Braskem operations in the country. Identification Nominal value Hedge Maturity Fair value US$ (argentine peso / US$) NDF I 15,000 9.1100 February-2015 606 NDF II 10,000 9.1100 February-2015 404 NDF III 10,000 9.1000 February-2015 373 NDF XXII 20,000 10.7000 February-2015 (16,329) NDF XXIII 34,000 11.5000 March-2016 (22,661) 89,000 1,383 Derivatives operations Current assets (41,046) Current liabilities 2,056 1,383 Total 1,383 39 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (b) Hedge accounting transactions (b.i) Exchange rate swap linked to NCEs In line with the Company’s risk management strategy and based on its Financial Policy, the Management contracted swap operations to offset the CDI and currency risks arising from the financings mentioned in Note 14(c), by maintaining its exposure to long-term financial liabilities in the U.S. dollar. To measure the fair value of derivatives, Braskem adopts PTAX disclosed by the Central Bank on December 31, 2015 as USD/BRL benchmark rate. Due to the high volatility of exchange rate on December 31, 2015, the exchange rate disclosed by the Central Bank differed slightly from the year-end. Identification Hedge Maturity (exchange variation Fair value Nominal value + interest rate) Swap NCE I 200,000 6.15% August 2019 301,325 155,961 Swap NCE II 100,000 6.15% August 2019 147,021 75,373 Swap NCE III 100,000 6.15% August 2019 144,496 73,565 Swap NCE IV 100,000 5.50% April 2019 124,071 57,906 Swap NCE V 100,000 5.50% April 2019 123,966 57,831 Swap NCE VI 150,000 7.90% April 2019 203,675 80,506 Swap NCE VII 100,000 4.93% April 2019 127,571 59,686 Total 850,000 1,172,125 560,828 Derivatives operations Current assets (12,616) (33,555) Non-Current liabilities 1,184,741 594,383 Total 1,172,125 560,828 (b.ii) Hedge operation by Braskem Idesa related to project finance (b.ii.i) Interest rate swap linked to Libor Identification Nominal value Hedge Maturity Fair value US$ (interest rate per year) Swap Libor I 299,996 1.9825% May-2025 7,997 790 Swap Libor II 299,996 1.9825% May-2025 8,050 870 Swap Libor III 299,996 1.9825% May-2025 7,956 775 Swap Libor IV 129,976 1.9825% May-2025 3,465 330 Swap Libor V 132,996 1.9825% May-2025 3,569 386 Swap Libor VI 149,932 1.9825% May-2025 4,036 391 Total 1,312,892 35,073 3,542 Derivatives operations Non- Current assets (12,280) (39,350) Current liabilities 47,353 42,892 Total 35,073 3,542 This hedge operation shares the same guarantees with the Project Finance. 40 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (c) Value at risk The value at risk of the derivatives held by Braskem which is defined as the loss that could result in one month as from December 31, 2015, with a probability of 5%, and under normal market conditions, was estimated by the Company at US$58,452 for the NCE exchange swap (Note 16.2.1(b.i)), US$5,180 for U.S. dollar to Argentine peso swap (Note 16.2.1 (a.i)); US$318 to the interest rate NCE swap and US$22,492 for the swap of Libor related to Braskem’s project in Mexico. Non-derivative financial liabilities designated to hedge accounting (a.i) Future exports in U.S. dollars On May 1, 2013, Braskem S.A. designated non-derivative financial instrument liabilities, denominated in U.S. dollars, as hedge for the flow of its highly probable future exports. Thus, the impact of exchange rates on future cash flows in dollars derived from these exports will be offset by the foreign exchange variation on the designated liabilities, partly eliminating the volatility of results.The exchange rate at the date of designation was US$1: R$2.0017. Hedged exports amounted to US$6,757,231, as shown below: Total nominal value US$ 2016 839,447 2017 829,685 2018 787,894 2019 733,980 2020 724,000 2021 716,000 2022 719,000 2023 718,372 2024 688,853 6,757,231 The Company considers these exports in the selected period (2016/2024) as highly probable, based on the following factors: In the last five years, Braskem S.A. exported an average US$4,8 billion per year, which represents around 5 to 6 times the annual exports of the hedged exports. Hedged exports represent between 15% and 25% of the export flows planned by the Company. The exports of the Company are not sporadic or occasional, but constitute an integral part of its strategy and of the petrochemical business, in which competition is global. 41 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated On December 31, 2015, the original maturities of the financial liabilities designated as this hedge, within the scope of the consolidated balance sheet, were as follows: Total nominal value US$ 2016 2,258,395 2017 105,143 2018 1,152,281 2019 444,236 2020 570,782 2021 1,017,703 2022 519,837 2024 688,854 6,757,231 As the two preceding charts show, export and settlement flows of designated liabilities are not necessarily equivalent per year. To ensure the continuity of the proposed relationship, the Company, in keeping with its hedge strategy, plans to refinance and/or substitute these hedge instruments to adjust them to the schedule and value of the hedged exports. In this regard, the financing facilities considered in the hedge position (export credit notes, bonds and export prepayment agreements) will be renegotiated in accordance with the needs of the Company and in line with its strategy The Company may also substitute financing facilities designated as hedge, always seeking to maintain the proposed protection. Trade payables, especially naphtha, were also considered in the transaction. The rollover or substitution of these liabilities are also considered in the strategy of this hedge. The rollover or replacement of the hedge instrument are provided for in IAS 39(paragraph 91). It is important to note that the long period of export flows does not affect the ability of the Company to rollover and/or refinance its liabilities. If the refinancing and/or rolling over of these liabilities does not occur, the exchange variation related to the period in which the hedge was in effect will be recorded under “Other comprehensive income” until the exports are realized. Given favorable market conditions, the Company may prepay or lengthen the maturity of designated liabilities to beyond the periods of the hedged exports. If these transactions do come to occur and cause any inefficiency to the hedge position, they must be discontinued due to their ineffectiveness. In this case, the exchange variation related to the period in which the hedge was effective will be recorded under “Other comprehensive income” until the exports are realized. For the purposes of analyzing the prospective and retroactive effectiveness of the transactions, the Company used the dollar offset and volatility reduction methods, respectively. The realizations expected for 2016 will occur through the payments of financial instruments in conformity with exports made, and the exchange variation recorded in “Other comprehensive income” will be written off to the financial results. Below is the quarterly schedule of hedged exports in 2016: Total nominal value US$ First quarter 206,951 Second quarter 210,752 Third quarter 210,835 Fourth quarter 210,909 839,447 42 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (a.ii)Liabilities related to the Project Finance of future sales in U.S. dollar On October 1, 2014, the subsidiary Braskem Idesa designated its liabilities in the amount of R$2,878,936 related to Project Finance, denominated in U.S. dollar, as hedge instruments to protect highly probably future sales flows. Due to the new disbursements by the project's financiers in April and September 2015 (Note 15), Braskem Idesa designated the respective amounts of US$290,545 and US$23,608 for hedge accounting. Therefore, the impact of exchange variation on future flows of sales in U.S. dollar derived from these sales in dollar will be offset by the exchange variation on the designated liabilities, partially eliminating the volatility in the results of the subsidiary. The Management of Braskem Idesa believes these exports are highly probable, based on the following: The hedged flow corresponds to less than 15% of the planned revenue flow of the project over the designated period. The financing was obtained through a Project Finance structure and will be repaid exclusively through the cash generation of the project (Note 15). Therefore, the existence of the debit is directly associated with the highly probable nature of the future sales in U.S. dollar. In Mexico, domestic sales can be made in U.S. dollar. As part of its commercial strategy, Braskem Idesa began, in 2013, to sell in the domestic market products imported from Brazil and other countries (“pre-marketing”). Confirming the feasibility of invoicing sales in the domestic market in U.S. dollar, part of the sales in the pre-marketing phase are being carried out in said currency. The plant will supply products mainly to Mexico, a market characterized by a shortfall of polyethylene and the supply of feedstock at prices below the reference price adopted by its main competitors. These factors favor its sales in the market. On December 31, 2015, hedged sales and the maturities of financial liabilities amounted to US$3,193,089 and were distributed as follows: Nominal value US$ 2016 67,774 2017 183,253 2018 221,790 2019 229,270 2020 266,690 2021 303,392 2022 253,204 2023 333,093 2024 359,559 2025 357,903 2026 309,240 2027 152,103 2028 124,654 2029 31,164 For the purposes of analyzing the prospective and retroactive effectiveness of the transactions, the Company used the dollar offset and volatility reduction coefficient methods, respectively. 43 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated The realizations expected for 2016 will occur as of May through the beginning of payments of project finance, and the exchange variation recorded in “Other comprehensive income” will be written off to the financial results. Below is the quarterly schedule of hedged exports in 2016: Total nominal value US$ Second quarter 16,359 Third quarter 25,084 Fourth quarter 26,331 67,774 Credit quality of financial assets (a) Trade accounts receivable Virtually none of Braskem’s clients have risk ratings assigned by credit rating agencies. For this reason, Braskem developed its own credit rating system for all accounts receivable from domestic clients and for part of the accounts receivable from foreign clients. Braskem does not apply this rating to all of its foreign clients because most accounts receivable from them are covered by an insurance policy or letters of credit issued by banks. On December 31, 2015, the credit ratings for the domestic market were as follows: (%) 1 Minimum risk 7.67 5.09 2 Low risk 42.84 40.23 3 Moderate risk 33.07 30.81 4 High risk 13.74 23.15 5 Very high risk (i) 2.69 0.72 (i) Most clients in this group are inactive and the respective accounts are in the process of collection actions in the courts. Clients in this group that are still active buy from Braskem and pay in advance. Default indicators for the years ended : Last 12 months Domestic market Export market December 31, 2015 0.39% 0.70% December 31, 2014 0.65% 0.18% December 31, 2013 0.14% 0.13% 44 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (b) Other financial assets In order to determine the credit ratings of counterparties of assets recorded in “Cash and cash equivalents” and “Financial investments”, Braskem uses the following credit rating agencies: Standard & Poor’s, Moody’s and Fitch Ratings. Braskem’s Financial Policy determines “A-” as the minimum rating for financial investments. Financial assets with risk assessment AAA 5,982,393 3,765,527 AA 27,753 65,304 AA- 163,188 A+ 1,076,803 53,229 A 69,576 180,233 A- 120,219 13,648 7,439,932 4,077,941 Financial assets without risk assessment Quotas of investment funds in credit rights (i) 46,193 42,495 Other financial assets with no risk assessment 963 5,146 47,156 47,641 Total 7,487,088 4,125,582 (i) Investiments approved by Management of the Company, as permitted by policy. Sensitivity analysis Financial instruments, including derivatives, may be subject to changes in their fair value as a result of the variation in commodity prices, foreign exchange rates, interest rates, shares and share indexes, price indexes and other variables. The sensitivity of the derivative and non-derivative financial instruments to these variables are presented below: (a) Selection of risks On December 31, 2015, the main risks that can affect the value of Braskem’s financial instruments are: · Brazilian real/U.S. dollar exchange rate; · Mexican peso/Brazilian real exchange rate; · Libor floating interest rate; · Selic interest rate; · CDI interest rate; and · TJLP interest rate. For the purposes of the risk sensitivity analysis, Braskem presents the exposures to currencies as if they were independent, that is, without reflecting in the exposure to a foreign exchange rate the risks of the variation in other foreign exchange rates that could be directly influenced by it. 45 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (b) Selection of scenarios Braskem included three scenarios in the sensitivity analysis, with one that is probable and two that represent adverse effects to the Company. In the preparation of the adverse scenarios, only the impact of the variables on the financial instruments, including derivatives, and on the items covered by hedge transactions, was considered. The overall impacts on Braskem’s operations, such as those arising from the revaluation of inventories and revenue and future costs, were not considered. Since Braskem manages its exposure to foreign exchange rate risk on a net basis, adverse effects from depreciation in the Brazilian real in relation to the U.S. dollar can be offset by opposing effects on Braskem’s operating results. (b.1) Probable scenario The Market Readout published by the Central Bank of Brazil on December 31, 2015 was used to create the probable scenario for the U.S. dollar/Brazilian real exchange rate, the Selic interest rate and the CDI interest rate, using that same date as reference. The Market Readout presents a consensus of market expectations based on a survey of the forecasts made by various financial and non-financial institutions. According to the Market Readout, at the end of 2016, the U.S. dollar will appreciate by 7.23% against the Brazilian real compared to end-2015, and the CDI and Selic rate will reach 14.97%. The probable scenario for the TJLP is an increase of 0.50% from the current rate of 7.5%, in line with the size of the Government’s most recent decisions to increase or decrease the rate. The Market Readout does not publish forecasts for the Libor interest rate. Therefore, to determine the probable scenario, Braskem considered a 5% increase on current market levels. 46 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (b.2) Possible and extreme adverse scenarios The sensitivity values in the table below are the changes in the value of the financial instruments in each scenario: Possible adverse Extreme adverse Instrument / Sensitivity Probable (25%) (50%) Brazilian real/U.S. dollar exchange rate Bonds and MTN (1,525,934) (4,193,740) (8,387,480) BNDES (37,212) (102,269) (204,538) Working capital / structured operations (301,310) (828,093) (1,656,186) Export prepayments (48,198) (132,463) (264,927) Project finance (1,114,381) (3,062,665) (6,125,331) Financial investments abroad (23,270) (63,952) (127,904) Swaps (189,726) (331,701) (853,128) Financial investments abroad 561,061 1,541,971 3,083,941 Mexican peso/Brazilian real Project finance (3,322) (6,693) (13,385) Libor floating interest rate Working capital / structured operations (3,987) (19,937) (39,874) Export prepayments (3,316) (16,582) (33,165) Swaps (8,840) (14,209) (28,658) Selic interest rate BNDES (19,358) (101,073) (216,258) CDI interest rate Swaps Export credit notes (23,784) (122,213) (256,225) Foreign loans / other in local currency (537) (2,741) (5,702) Agricultural credit note (35,039) (184,950) (401,253) Swaps NCE (107) (443) (84,010) Financial investments in local currency 8,851 43,829 87,740 Probable Possible adverse Extreme adverse Instrument / Sensitivity 7.5% 8.0% 8.5% TJLP interest rate BNDES 178 361 548 FINEP (29,907) (60,106) (90,597) Other government agents (64) (130) (197) 47 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 17 Taxes payable Brazil IPI 61,784 53,536 IR and CSL 175,963 31,474 ICMS 149,811 99,328 Other 88,198 45,177 Other countries IR 238,645 Value-added tax 56,975 4,576 Total 771,376 234,091 Current liabilities 744,660 203,392 Non-current liabilities 26,716 30,699 Total 771,376 234,091 18 Ethylene XXI Project Loan The contribution made by the shareholders to the subsidiary Braskem Idesa project (Note 11(d)) can be made via capital or subordinated loan. The loan recorded under this item of the balance sheet is owed to the non-controlling shareholder of Braskem Idesa, and will be paid exclusively with the cash generation from the project. Since this is a subordinated loan to the project finance (Note 15), it will be paid only when a series of obligations related to project finance have been fulfilled. Such obligations include, but are not limited to: (i) debt service payments envisaged until the date; (ii) maintenance of the balance required in the project reserve accounts; and (iii) achievement of specific liquidity and coverage indices prospectively and retrospectively. The loan is denominated in U.S. dollar, carries interest of 7% p.a., and its payment schedule depends on the project’s cash flow. 48 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 19 Income tax (“IR”) and social contribution (“CSL”) Reconciliation of the effects of income tax and social contribution on profit or loss Income before IR and CSL 4,559,685 1,178,565 963,948 IR and CSL at the rate of 34% (1,550,293) (400,712) (327,742) Permanent adjustments to the IR and CSL calculation basis IR and CSL on equity in results of investees 755 23,815 (1,096) Effects from pre-payment of taxes 41,046 8,539 IR and CSL accrued in previous years 1,236 Other permanent adjustments (i) (111,367) (116,413) (137,847) Effect of IR and CSL on results of operations Breakdown of IR and CSL: Current IR and CSL (406,336) (57,806) (45,218) Deferred IR and CSL (1,254,569) (394,458) (411,692) Total (i) Includes the impact from the difference between IR/CSL tax rate in Brazil (34%) used for the preparation of this note and the tax rates in countries where the subsidiaries abroad are located, as follows: Official rate - % Headquarters (Country) Braskem Alemanha Germany 31.00 Braskem America e Braskem America Finance USA 35.00 Braskem Argentina Argentina 35.00 Braskem Austria e Braskem Austria Finance Austria 25.00 Braskem Petroquímica Chile Chile 22.50 Braskem Holanda, Braskem Holanda Finance e Braskem Holanda Inc Netherland 25.00 Braskem Idesa, Braskem Idesa Serviços, Braskem México Braskem México Serviços e Braskem México Sofom Mexico 30.00 The effective rate is 36.43% (2014 – 38.37% and 2014 – 47.40%). Deferred income tax and social contribution The income tax (“IR”) and social contribution (“CSL”) recorded in the year are determined on the current and deferred tax basis. These taxes are calculated on the basis of the tax laws enacted at the balance sheet date in the countries where the Company operates and are recognized in the statement of operations, except to the extent they relate to items directly recorded in equity. Deferred income tax and social contribution are mainly recognized on the following bases: (i) tax losses and social contribution tax loss carryforwards; (ii) temporarily non-taxable and nondeductible income and expenses, respectively; (iii) tax credits and expenses that will be reflected in the books in subsequent periods; and (iv) asset and liability amounts arising from business combinations that will be treated as income or expenses in the future and that will not affect the calculation of income tax and social contribution. 49 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (a) Breakdown of and changes in deferred IR and CSL Assets As of December 31, 2014 Impact on the P&L Impact on the equity As of December 31, 2015 Tax losses (IR) and negative base (CSL) 444,406 1,700,392 2,144,798 Goodwill amortized 7,411 (1,394) 6,017 Exchange variations 1,302,801 1,623,094 2,925,895 Temporary adjustments 789,330 (41,310) (697,392) 50,628 Business combination 187,859 1,544 189,403 Pension plan 104,227 (104,227) Deferred charges - write-off 24,854 (4,006) 20,848 Liabilities Amortization of goodwill based on future profitability 699,179 35,840 735,019 Tax depreciation 694,039 121,204 815,243 Exchange variations (1,273) 1,273 Temporary differences 416,230 711,771 (606,971) 521,030 Business combination 232,301 (15,119) 217,182 Write-off negative goodwill of incorporated subsidiaries 594 (594) Additional indexation PP&E 124,762 (14,031) 110,731 Hedge accounting 3,573,540 (3,573,540) Amortization of fair value adjustments on the assets from the acquisiton of Quattor 313,422 (23,894) 289,528 Other 114,918 38,672 153,590 Net Presentation in the balance sheet: Non-current assets 870,206 3,226,507 (-) Non-current liabilities 603,490 731,241 50 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (b) Net balance of deferred income and social contribution tax assets and liabilities (c) Headquarters IR and CSL (Country) Asset Liability Balance Assets Braskem S.A. Brazil 4,146,404 (1,967,050) 2,179,354 Braskem Argentina Argentina 8,235 8,235 Braskem Alemanha Germany 104,785 104,785 Braskem Idesa Mexico 890,723 (65,306) 825,417 Braskem México Serviços Mexico 2,894 2,894 Quantiq Brazil 7,811 (1,623) 6,188 Braskem Petroquímica - business combination effects Brazil 99,634 99,634 5,260,486 3,226,507 Liabilities Braskem Petroquímica - business combination effects Brazil (138,029) (138,029) Braskem Petroquímica Brazil 76,978 (160,812) (83,834) Petroquímica Chile Chile (509,328) (509,328) Braskem America USA 125 (175) (50) Headquarters IR and CSL (Country) Asset Liability Balance Assets Braskem S.A. Brazil 2,328,160 (1,834,857) 493,303 Braskem Argentina Argentina 3,772 3,772 Braskem Alemanha Germany 88,999 88,999 Braskem Idesa Mexico 231,504 (52,463) 179,041 Quantiq Brazil 8,393 (1,392) 7,001 Braskem Petroquímica and Braskem Qpar - business combination effects Brazil 98,090 98,090 2,758,918 870,206 Liabilities Braskem Petroquímica and Braskem Qpar - business combination effects Brazil (150,951) (150,951) Braskem Petroquímica Brazil 101,919 (149,897) (47,978) Petroquímica Chile Chile 51 (84) (33) Braskem America USA (404,528) (404,528) 101,970 The tax losses and negative social contribution bases do not expire under the Brazilian taxation regime and tax losses do not expire in Germany. 51 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (c) Realization of deferred income tax and social contribution Balance at Realization December 31, 2017 and 2019 and Assets Note thereafter Tax losses (IR) and negative base (CSL) (i) 2,144,798 137,840 780,823 772,028 454,107 Goodwill amortized 6,017 1,102 1,820 965 2,130 Exchange variations (ii) 2,925,895 2,925,895 Temporary adjustments (iii) 50,628 22,300 1,216 802 26,310 Business combination (iv) 189,403 189,403 Deferred charges - write-off (v) 20,848 9,273 11,575 Total assets Liabilities Amortization of goodwill based on future profitability (vi) 735,019 735,019 Tax depreciation (vii) 815,243 815,243 Temporary differences (viii) 521,030 54,074 108,147 109,737 249,072 Business combination (ix) 217,182 15,018 30,036 30,036 142,092 Additional indexation PP&E (x) 110,731 11,085 22,170 22,170 55,306 Amortization of fair value adjustments on the assets from the acquisiton of Quattor (ix) 289,528 66,591 66,591 66,591 89,755 Other 153,590 153,590 Total liabilities Net Basis for constitution and realization: (i) In Brazil and Germany, the use of tax losses is limited to the taxable income for the year. In Brazil, this limit is 30%, whereas in Germany is 60%. (ii) In Brazil, the Company opted to tax exchange variation of assets and liabilities denominated in foreign currency under the cash method. Thus, this variation will be realized as assets and liabilities are received/paid. For accounting purposes, exchange variation is recognized under the accrual basis, which results in deferred IR and CSL. (iii) Accounting expenses not yet deductible for calculating income tax and social contribution, whose recognition for tax purposes occurs in subsequent periods. (iv) Refers to: tax-related goodwill, and contingencies recognized from business combinations. Tax realization of goodwill will occur upon the merger of the investments and contingencies arising from write-offs due to the settlement or reversal of the processes involved. (v) Amounts constituted based on the deferred assets written off due to the adoption of Law 11,638/07. Tax realization is based on the application of the amortization rate used prior to the adoption of this law. (vi) Goodwill for the future profitability of the merged companies not amortized since the adoption of Law 11,638/07. Tax realization is associated with the write-off of goodwill-generated assets due to impairment or any other reason. (vii) For calculation of IR and CSL, assets are depreciated at rates higher than those used for accounting purposes. As tax depreciation is exhausted, these deferred IR and CSL start to be realized. (viii) Revenues whose taxation will occur in subsequent periods. (ix) Fair value adjustments on property, plant and equipment and intangible assets identified in business combinations, whose tax realization is based on the depreciation and amortization of these assets. (x) Additional adjustment of property, plant and equipment, whose tax realization is based on the depreciation of assets. Considering the limitations to the use of tax losses in Brazil and Germany and the known impacts on the position of deferred taxes, the Company estimates that it will be necessary to generate taxable income of around R$3,748,648 in the following years to realize its deferred tax assets registered on December 31, 2015. 52 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated Annually, the Company revises its projection of taxable income based on its Business Plan (Note 3.1). If this projection indicates that the taxable income will not be sufficient to absorb the deferred taxes, the amount corresponding to portion of the asset that will not be recovered is written off. Federal Law 12,973/14 Federal Law 12,973 of May 13, 2014, created from the conversion of Provisional Presidential Decree 627 of November 11, 2013, among others, revoked the Transitional Tax System (RTT) and included additional measures. The provisions in this law are applicable from 2015, except in the event of early adoption in 2014. The Company opted for said early adoption. 20 Sundry provisions Measures to Provision for customers rebates (a) 46,929 66,702 Provision for recovery of environmental damages (b) 127,227 102,534 Judicial and administrative provisions (c) 554,479 412,811 Other 19,279 12,177 Total 747,914 594,224 Current liabilities 93,942 88,547 Non-current liabilities 653,972 505,677 Total 747,914 594,224 (a) Provision for client bonus Some sales agreements of Braskem provide for a rebate, in products, should some sales volumes be achieved within the year, six-month period or three-month period, depending on the agreement. The bonus is recognized monthly in a provision, assuming that the minimum contractual amount will be achieved. As it is recognized based on contracts, the provision is not subject to significant uncertainties with respect to their amount or settlement. (b) Provision for recovery of environmental damages Braskem has a provision for future expenses for the recovery of environmental damages in some of its industrial plants. The amount provisioned corresponds to the best and most conservative estimate of the expenses required to repair the damages. It is worth emphasizing that the Company is not legally obliged to recover areas because of its operations. 53 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (c) Judicial and administrative provisions Labor claims (c.1) 158,711 141,240 Tax claims (c.2) Income tax and social contribution (i) 48,252 35,682 PIS and COFINS (ii) 49,266 39,145 ICMS - interstate purchases (iii) 195,320 94,732 ICMS - other 36,965 12,559 Other 38,337 88,202 Societary claims and other 27,628 1,251 554,479 412,811 (c.1) Labor claims The provision on December 31, 2015 is related to 642 labor claims, including occupational health and security cases (350 in 2014). The Company’s legal advisors estimate that the term for the termination of these types of claims in Brazil exceeds five years. The estimates related to the outcome of proceedings and the possibility of future disbursement may change in view of new decisions in higher courts. The Company’s management believes that the chances of having to increase the existing provision amount are remote. (c.2) Tax claims On December 31, 2015, the main claims are the following: (i) IR and CSL The provisioned derives from assessments in the administrative level of income tax and social contribution on the foreign exchange variation in the account of investments in foreign subsidiaries in 2002. This assessment, which is conducted by Braskem Petroquímica, involves other issues for which provisions have not been accrued. There is no judicial deposit or other type of guarantee for this claim. The Company’s management expects this case to be concluded by 2018. (ii) PIS and COFINS The Company is assessed for the payment of these taxes in many claims, such as: · Insufficient payment of COFINS for the period from March 1999 to December 2000, from February 2001 to March 2002, from May to July 2002 and September 2002 due to alleged calculation errors, and non-compliance with the widening the tax calculation base and increasing the contribution rate envisaged in Law 9,718/98; · Offset of the COFINS dues relating to September and October 1999 using the credit resulting from the addition of 1% to the COFINS rate; · Rejection of the offset of PIS and COFINS dues relating to the period from February to April 2002 using the PIS credits under Decree-Laws 2,445 and 2,449, calculated between June 1990 and October 1995, under the argument that the time period for using said credits had expired; and 54 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated · Alleged non-taxation of revenue from foreign exchange variations, determined as a result of successive reductions in the capital of the associated company. Guarantees were offered for these claims in the form of bank guarantee and finished products manufactured by the subsidiary Braskem Petroquímica, which, together, cover the amount of the claims. The Company’s management estimates that these cases should be terminated by 2020. (iii) ICMS - interstate purchases In 2009, the merged company Braskem Qpar was assessed by the Finance Department of the State of São Paulo for the payment, at the administrative level, of ICMS due to the following alleged tax offenses: · Undue use of ICMS tax credits in the amount of R$53,478,602.51, in the periods from February/2004 to August/2005, November/2005 to February/2006, and September/2006 to January/2008, due to the recording of credits indicated in the invoices for the sale of “acrylonitrile”, issued by ACRINOR ACRILONITRILA DO NORDESTE S/A, since the products were to be exported, and were therefore exempt from payment of ICMS tax; · The fine for the abovementioned tax offense corresponds to 100% of the principal value recorded, as per Article 527, item II, sub-item “j” jointly with paragraphs 1 and 10 of RICMS/SP; · Fine in the amount of 30% over R$459,722,144.84, due to the issue of invoices under CFOP 6,905, without the corresponding product outflow, based on the provisions of Article 527, item IV, sub-item “b” jointly with paragraphs 1 and 10 of RICMS/SP; and · Fine due to lack of presentation of tax documents requested under a specific deficiency notice, as per Article 527, item IV, sub-item “j” jointly with paragraphs 8 and 10 of RICMS/SP. Once the administrative discussion reached an end in 2015, legal action was filed by the Company, in which an injunction was granted suspending the payment of the tax credit due to its illiquidity, until the São Paulo Treasury Department rectifies the debt amount, by applying interest on arrears and monetary restatement limited to the SELIC basic interest rate. Based on the decision obtained in the administrative proceeding and the opinion of courts regarding the matter, the external advisers recommended to update the provision to the probable amount for settlement of the litigation. (d) Changes in provisions Recovery of environmental Legal Bonus damage provisions Other Total December 31, 2014 66,702 102,534 412,811 12,177 594,224 Additions, inflation adjustments and exchange variation, net 11,269 66,336 260,287 7,102 344,994 Write-offs through usage and payments (31,042) (41,643) (118,619) (191,304) December 31, 2015 46,929 127,227 554,479 19,279 747,914 55 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 21 Benefits offered to team members Short-term benefits Health care 126,545 108,841 91,340 Private pension 60,476 44,243 32,102 Transport 50,935 51,881 48,350 Feeding 27,755 27,453 23,665 Training 19,101 27,629 21,472 Other 18,789 18,167 14,344 303,601 278,214 231,273 Post-employment benefits Retirement plans - defined benefit plans and health plants Braskem America The subsidiary Braskem America is the sponsor of Novamont, which is a defined benefit plan of the employees of the plant located in the State of West Virginia. At December 31, 2015, the plan has 42 active participants (53 in 2014) and 168 assisted participants (152 in 2014). The contributions by Braskem America in the year amount to R$3,557 (R$3,094 in 2014). The participants made no contributions in 2015 and 2014. Braskem Alemanha The subsidiary Braskem Alemanha is the sponsor of the defined benefit plan of the employees of that subsidiary. At December 31, 2015, the plan has 128 active participants (136 in 2014) and the contributions by Braskem in the year amount to R$102 (R$ 72 in 2014). The participants made no contributions in 2015 and 2014. Health plan According to Brazilian laws, the type of health plan offered by the Company, named contributory plan, ensures to the participant who retires or is dismissed without cause the right to remain in the plan with the same assistance coverage conditions they had during the employment term, provided they assume the full payment of the plan (company’s part + participant’s part). This right is granted as follows: (i) The participant who was dismissed without cause has the right to remain in the health plan for more 1/3 (one-third) of the plan contribution period, considering the minimum six-month period and the maximum twenty-four-month period. (ii) The participant who retires and contributes to the plan due to employment relationship over at least ten (10) years has the right to remain in the health plan for undetermined period. Should the participant have contributed for less than 10 years, they will have the right to remain ad a beneficiary for one (1) more year for each contribution year. In addition to the right granted to the former participants who retired or were dismissed without cause, the Brazilian laws also establish rules for the amount charged by the plan based on beneficiaries’ age bracket. One of these rules define that the amount charged for the highest age bracket may not be six (6) times larger than the amount charged for the lowest age bracket. Thus, the amount charged from the lowest age bracket plans comprises a “subsidy” for highest age bracket plans. This subsidy is also supported by contributions from the Company. On other words, the amount charged from the participants included in the highest age brackets is not enough to cover their expenses. With this in mind, the Company sought for information and criteria to measure on an actuarial basis its current obligation for this future subsidy. Below is the conclusion of this study: 56 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (i) Amounts in balance sheet Defined benefit Novamont Braskem America 23,722 18,356 Braskem Alemanha 76,819 50,820 100,541 69,176 Health care Bradesco saúde 54,166 154,707 69,176 Benefit obligations (146,936) (100,398) Health care (54,166) Total obligations (201,102) (100,398) Fair value of plan assets 46,395 31,222 Funded status of the plan (154,707) (69,176) Consolidated net balance (current liabilities) (ii) Change in obligations Balance at beginning of year 100,398 67,668 56,338 Health care 54,166 Current service cost 5,085 2,943 2,593 Interest cost 4,699 3,277 2,561 Special retirement 515 Reduction plan 734 Benefits paid (3,397) (1,927) (1,693) Change plan 1,713 Actuarial losses (gain) (330) 20,766 (909) Reduction plan ( curtailment ) 1,663 Exchange variation 39,232 4,295 8,778 Balance at the end of the year 201,102 100,398 67,668 57 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (iii) Change in fair value plan assets Balance at beginning of year 31,222 23,599 19,736 Actual return on plan assets 156 3,343 1,158 Employer contributions 3,659 3,166 1,392 Benefits paid (3,103) (1,894) (1,619) Exchange variation 14,461 3,008 2,932 Balance at the end of the year 46,395 31,222 23,599 (iv) Amounts recognized in profit or loss Health care 54,166 2,957 2,593 Current service cost 5,085 3,277 2,547 Interest cost 4,699 (2,045) (1,614) Expected return on plan assets (3,409) 135 675 Amortization of actuarial loss 1,519 119 119 Amortization of unrecognized service cost 418 Actuarial losses 34 12,511 62,512 16,954 4,320 The amounts recognized in the statement of operations refer to transactions involving the defined benefit plans that are recognized in “Other operating income (expenses), net” and in “Financial results”, depending on their nature. (v) Actuarial assumptions (%) Health United United United insurance States Germany States Germany States Germany Discount rate 7.22 4.20 3.75 4.20 3.75 5.00 3.75 Inflation rate 6.50 n/a 2.00 3.00 1.51 3.00 1.51 Expected return on plan assets n/a 7.50 n/a 7.50 n/a 7.50 n/a Rate of increase in future salary levels n/a n/a 3.00 n/a 3.00 n/a 3.00 Rate of increase in future pension plan n/a n/a n/a n/a n/a n/a n/a Aging factor 2.5 n/a n/a n/a n/a n/a n/a Medical inflation 3.5 n/a n/a n/a n/a n/a n/a Duration 35.55 n/a n/a n/a n/a n/a n/a (vi) Hierarchy of fair value assets On December 31, 2015, the balance of the fair value of assets is represented by the assets of the Novamont defined benefit plan, which has a level-1 fair value hierarchy. 58 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (vii) Sensitivity analysis Impact on the defined benefit obligation Premise change Premise increase Premise reduction Health United Health United Health United insurance States Germany insurance States Germany insurance States Germany Discount rate 1% 0.5% 0.5% 13,282 4,233 8,008 (17,950) 4,690 8,967 Real medical inflation 1% n/a n/a 17,537 n/a n/a (10,389) n/a n/a Rate of increase in future salary levels n/a n/a 0.5% n/a n/a 4,072 n/a n/a (3,816) Rate of increase in future pension plan n/a n/a 0.3% n/a n/a 2,417 n/a n/a (2,340) Life expectancy n/a n/a 1 year n/a n/a 1,834 n/a n/a (1,915) Mortality rate n/a 10.0% n/a n/a 1,991 n/a n/a 2,175 n/a Health insurance - Impact on cost of services and interests costs Premise change Premise increase Premise reduction Cost of Iterests Cost of Iterests Cost of Iterests services costs services costs services costs Discount rate 1% 1% (75) (365) 125 447 Real medical inflation 1% 1% 135 622 (46) (369) Retirement plan - defined contribution The Braskem S.A. and the subsidiaries in Brazil sponsor a defined contribution plan for its employees managed by ODEPREV, a private pension plan entity. ODEPREV offers its participants, which are employees of the sponsoring companies, an optional defined contribution plan in which monthly and additional participant contributions and monthly and annual sponsor contributions are made to individual pension savings accounts. For this plan, the sponsors pay contributions to private pension plan on contractual or voluntary bases. As soon as the contributions are paid, the sponsors do not have any further obligations related to additional payments. At December 31, 2015, the number of active participants in ODEPREV totals 5,331 (5,545 in 2014). The contributions made by the sponsors in the year amount to R$29,852 (R$28,245 in 2014) and the contributions made by the participants amounted to R$50,899 (R$50,227 in 2014). 21.2.3 Others – Petros Plan On January 6, 2015, the Brazilian Private Pension Plan Superintendence ( PREVIC - Superintendência Nacional de Previdência Complementar ) issued an official letter to the Management of Braskem requesting the contribution related to the capital deficit of the Petros Copesul plan on the date of the withdrawal of the sponsorship (October 2012), restated by the IPCA consumer price index + 6% p.a. through December 31, 2014. The amount, restated as mentioned earlier, was settled in February 2015 in the amount of R$358,563. 22 Other accounts payable (a) Non-current This includes the amount payable to BNDESPAR due to the acquisition of shares issued by Riopol within the scope of the business combination of Quattor, in 2010. The balance payable, on December 31, 2015, is R$273,294 (2014 – R$296,970). 59 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated The acquisition price will be paid in three installments, with restatement by the TJLP, as follows: · Payment made on June 11, 2015, the amount corresponding to 15% of the purchase price; · On June 11, 2016, the amount corresponding to 35% of the purchase price; and · On June 11, 2017, the amount corresponding to 50% of the purchase price. 23 Contingencies Braskem has contingent liabilities related to lawsuits and administrative proceedings arising from the normal course of its business. These contingencies are of a labor and social security, tax, civil and corporate nature and involve risks of losses that are classified as possible . No provisions have been accrued for these lawsuits, except in relevant cases involving business combinations. The balance of contingent liabilities as of December 31, 2015 and 2014 is as follows: Labor claims (a) 587,861 463,001 Tax claims (b) 5,858,112 5,477,192 Other lawsuits (c) 576,096 447,411 Total 7,022,069 6,387,604 (a) Labor The amount at December 31, 2015 is related to 1,127 indemnity and labor claims. Among these claims are: (a.1) Class actions filed by the Union of Workers in the Petrochemical and Chemical Industries in Triunfo (RS), in the second quarter of 2005, claiming the payment of overtime amounting to R$40million. The Management of the Company does not expect further disbursements to terminate these lawsuits. All lawsuits in progress are with the Superior Labor Court and Management expects them to be judged in 2016. No judicial deposit or other form of security was accrued for these claims. (a.2) Class actions filed by the Union of Workers in the Petrochemical and Chemical Industries in Triunfo (RS) in the third quarter of 2010 claiming the payment of overtime referring to work breaks and integration into base salary of the remunerated weekly day-off amounting to R$338 million. The Management of the Company does not expect to disburse any amounts upon their closure. The claims are being analyzed by the Superior Labor Court, and the appeal against the motions by the Union were not accepted. The Company expects the cases will be granted a final and unappealable decision in the last quarter of 2016. No judicial deposit or other form of security was accrued for these claims. 60 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (b) Tax On December 31, 2015, the main tax contingencies, grouped by matter and totaling, at least, R$60 million, are the following (b.1) ICMS The Company is involved in many ICMS collection claims related to assessment notices drawn up mainly by the Finance Department of the States of São Paulo, Rio de Janeiro, Rio Grande do Sul, Bahia and Alagoas. On December 31, 2015, the adjusted amounts of these claims total R$576 million and the claims include the following matters: · ICMS credit on the acquisition of assets that are considered by the Revenue Services as being of use and consumption. The Revenue Service understands that the asset has to be a physically integral part of the final product to give rise to a credit. Most of the inputs questioned do not physically compose the final product. However, the Judicial branch has a precedent that says that the input must be an integral part of the product or be consumed in the production process. · ICMS credit arising from the acquisition of assets to be used in property, plant and equipment, which is considered by the Revenue Services as not being related to the production activity, such as laboratory equipment, material for the construction of warehouses, security equipment, etc. · internal transfer of finished products for an amount lower than the production cost; · omission of the entry or shipment of goods based on physical count of inventories; · lack of evidence that the Company exported goods so that the shipment of the goods is presumably taxed for the domestic market; · non-payment of ICMS on the sale of products subject to tax substitution and credit from acquisitions of products subject to tax substitution; · fines for the failure to register invoices; and · nonpayment of ICMS tax on charges related to the use of the electricity transmission system in operations conducted in the Free Market (ACL) of the Electric Power Trading Chamber (CCEE). The Company’s legal advisors estimate that: (i) these judicial proceedings are expected to be terminated in 2020, and (ii) in the event of an unfavorable decision to the Company, which is not expected, these contingencies could be settled for up to 40% of the amounts in dispute. This estimate is based on the probability of loss of the Company’s defense theory taking into consideration the case law at the administrative and judicial levels. No judicial deposit or other form of security was accrued for most of these claims, as they are still being discussed administratively. 61 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (b.2) PIS and COFINS sundry The Company is involved in collection actions related to PIS and COFINS assessments in the administrative and judicial courts, which discuss the alleged undue offsetting of credits arising from administrative proceedings and lawsuits, including: (i) Income Tax prepayments; (ii) FINSOCIAL; (iii) tax on net income (ILL); (iv) PIS-Decrees; and (v) the COFINS tax arising from the undue payment or payment in excess, as well the as COFINS levied on Interest on Capital. On December 31, 2015, the adjusted amounts involved of these assessments total R$238 million. The Company’s external legal advisors estimate that: (i) these judicial proceedings are expected to be terminated in 2018; and (ii) in the event of an unfavorable decision to the Company, which is not expected, these contingencies could be settled for up to 50% of the amounts in dispute. This estimate is based on the probability of loss of the Company’s defense theory taking into consideration the case law at the administrative and judicial levels. The Company offered assets in guarantee, in the amount of R$58 million, which cover the amount exclusively involved in these claims. (b.3) PIS, COFINS, IR and CSL: taxation of tax losses and reductions in debits in connection with the installment payment program under MP 470/09 The Company was assessed for not recording as taxable the amounts of the credits from tax losses and social contribution tax loss carryforwards used to settle tax debits paid in installments under Provisional Presidential Decree 470/09. In the specific case of PIS/COFINS taxes, the assessment also includes the reductions applied to fines and interest arising from the adoption of the installment payment plan. Said tax credits and reductions of debits were not taxed, given the understanding of the Company that they did not represent taxable income. On December 31, 2015, the inflation-adjusted amount of taxes recorded and tax effects of disallowances of income tax losses and social contribution tax loss carryforwards is R$1.4 billion. No guarantees have been accrued for these assessments. The Company’s legal advisors estimate that: (i) the administrative level of these judicial proceedings is expected to be concluded by 2018; and (ii) in the event of an unfavorable decision to the Company, which is not expected, these contingencies could be settled for up to 40% of the amounts in dispute. This estimate is based on the probability of loss of the Company’s defense theory taking into consideration the case law at the administrative and judicial levels. (b.4) Non-cumulative PIS and COFINS The Company received a deficiency notice from the Brazilian Federal Revenue Service due to the use of non-cumulative PIS and COFINS tax credits in the acquisition of certain goods and services consumed in its production process. The matters whose chance of loss is deemed as possible are mainly related to the following: (i) effluent treatment services; (ii) charges on transmission of electricity; (iii) freight for storage of finished products; and (iv) extemporaneous credits from acquisitions of property, plant and equipment. These matters have already been contested at the administrative level and comprise the period from 2006 to 2011, and as of December 31, 2015 totaled R$817 million. The Company's legal counsel, in view of the recent decisions by the Tax Resources Administrative Board and the evidence provided by the Company, assess as possible the chances of loss at the administrative and legal levels. Any changes in the court’s understanding of the position could cause future impacts on the financial statements of the Company due to such proceedings. 62 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated The Company’s external legal counsel expect the proceedings at administrative level to conclude in 2020. No judicial deposit or other form of security was accrued for most of these claims, as they are still being discussed administratively. (b.5) IR and CSL – Charges with goodwill amortization and other The Company was served by the Federal Revenue Service for deducting amortization charges, from 2007 to 2012, relating to goodwill originated from acquisitions of shareholding interests in 2002. In that year, several business groups divested their petrochemical assets, which were consolidated to enable the consequent foundation of Braskem. The Company also received a tax-deficiency notice due to the inclusion in the income and social contribution tax calculation base of interest and exchange variation expenses related to obligations assumed in business combinations. The current value of the recorded taxes and of the tax effects of the canceled tax loss and social contribution tax loss carryforwards through said deficiency notices on December 31, 2015, was R$ 1.1 billion. There is no judicial deposit or any other type of guarantee for these proceedings. The Management, based on the opinion of its legal advisors, assess the probability of the loss of these cases as possible, therefore no provision has been accrued, with conclusion expected by 2022. This conclusion is based on the following: (i) the equity interests were acquired with effective payment, business purpose and the participation of independent parties; and (ii) the real economic nature of the transactions that resulted in the recording of interest and exchange variation expenses. (b.6) IOF The Company received a tax-deficiency notice due to the non-payment of IOF on operations relating to Advances for Future Capital Increase (AFAC) and checking account conducted by the merging companies Quattor Participações S.A. and Quattor Química S.A., which were deemed as loans for tax authorities. On December 31, 2015, the tax-deficiency notice amounted to R$97 million. The Company’s external legal counsels estimate that the conclusion in the administrative level will occur in 2018. There is no guarantee for the collection. (c) Other court disputes involving the Company and its subsidiaries (c.1) Civil The Company is the defendant in civil lawsuits filed by the owner of a former distributor of caustic soda and by the shipping company that provided services to this former distributor, which, at December 31, 2015, totaled R$131 million. The claimants seek indemnity for damages related to the alleged non-performance of the distribution agreement by the Company. 63 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated No judicial deposit or other form of guarantee was accrued for these lawsuits. Management's evaluation, supported by the opinion of its external legal advisors who are responsible for the cases, is that the lawsuits will possibly be dismissed within a period of 8 years. (d) Allegations In early March 2015, declarations made by defendants under criminal lawsuits filed against individual third parties were made public, in which Braskem and three of its former managers were mentioned in allegations of supposed improper payments between 2006 and 2012 to benefit the Company in raw-material supply contracts entered into with Petrobras ("Allegations"). To the extent of the knowledge of Braskem’s Management, Braskem is not a defendant in any criminal or civil proceeding in Brazil regarding the Allegations. In light of such facts, the Company's Management and Board of Directors approved in April 2015 the internal plan for investigation into the Allegations ("Investigation"), which is being carried out by law firms experienced in similar cases in the United States and in Brazil. The law firms are working under the supervision of an Ad Hoc Committee formed by members of the Company’s Board of Directors, specially created for this purpose. Moreover, several other measures have been taken in connection with the Investigation, such as: (i) Voluntary announcement about the Investigation and periodical updates sent to regulatory agencies of capital markets in Brazil (Securities and Exchange Commission of Brazil - CVM) and the United States (Securities and Exchange Commission – SEC, and the Department of Justice - DOJ), particularly to provide information and produce the documents requested by such agencies; (ii) Publication of three Material Fact notices and three Notices to the Market to clarify the news reports and to keep shareholders and the market informed of actions taken by the Company; and (iii) Periodically updating the Fiscal Council and external auditors about the progress of the Investigation and of the actions already taken. Braskem and its subsidiaries are subject to a series of anticorruption and anti-bribery laws in the countries where they operate, and have been implementing a series of procedures and controls are continuously being improved.If any of the allegations proves to be true, the Company may be subject to the material penalties provided by law. At this moment, the Company Management has no way of estimating the duration or final outcome of the Investigation and, consequently, whether it will have any impact on financial statements. The Management is committed to taking all the necessary measures to clarify the facts and will keep the market informed of any progress on this matter. Due to the Allegations, a class action has been filed in the U.S. courts by the Boilermaker-Blacksmith National Pension Trust, Lead Plaintiff. The Company hired an U.S. Law firm, specialized in similar cases, and presented its first defense (motion to dismiss) on December 21, 2015. At the current stage of the process, it is not possible to estimate its value and chance of a favorable outcome. 64 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 24 Equity (a) Capital On December 31, 2015, the Company's subscribed and paid up capital stock amounted to R$8,043,222 and comprised 797,265,2 48 shares with no par value, distributed as follows: Preferred Preferred Common shares shares shares % class A % class B % Total % OSP and Odebrecht 226,334,623 50.11% 79,182,498 22.96% 305,517,121 38.32% Petrobras 212,426,952 47.03% 75,492,222 21.88% 287,919,174 36.11% BNDESPAR 40,102,837 11.62% 40,102,837 5.03% ADR (i) 28,368,166 8.22% 28,368,166 3.56% Other 12,907,077 2.86% 120,622,497 34.96% 593,618 100.00% 134,123,192 16.83% Total 451,668,652 100.00% 343,768,220 99.64% 593,618 100.00% 796,030,490 99.85% Braskem shares owned by subsidiary of Braskem Petroquímica (ii) 1,234,758 0.36% 1,234,758 0.15% Total 451,668,652 100.00% 345,002,978 100.00% 593,618 100.00% 797,265,248 100.00% (i) American Depository Receipt, negotiated in the New York stock market (USA). (ii) These shares are treated as "treasury shares" in consolidated Equity. (b) Stock buyback programs On February 11, 2015, Braskem’s Board of Directors approved the fifth program for the repurchase of shares effective for the period between February 19, 2015 and February 19, 2016, through which the Company may acquire up 3,500,000 class “A” preferred shares at market price. During fiscal year 2015, the Company repurchased 80,000 shares for R$927. The weighted average price of repurchased shares is R$11.58 (lowest price of R$10.94 and highest price of R$11.90). 65 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (c) Share rights Preferred shares carry no voting rights but they ensure priority, non-cumulative annual dividend of 6% of their unit value, according to profits available for distribution. The unit value of the shares is obtained through the division of capital by the total number of outstanding shares. Only class “A” preferred shares will have the same claim on the remaining profit as common shares and will be entitled to dividends only after the priority dividend is paid to preferred shareholders. Only class “A” preferred shares also have the same claim as common shares on the distribution of shares resulting from capitalization of other reserves. Only class “A” preferred shares can be converted into common shares upon resolution of majority voting shareholders present at a General Meeting. Class “B” preferred shares can be converted into class “A” preferred shares at any time, at the ratio of two class “B” preferred shares for one class “A” preferred share, upon a simple written request to the Company, provided that the non-transferability period provided for in specific legislation that allowed for the issue and payment of such shares with tax incentive funds has elapsed. During 2015, a total of 200 class “B” preferred shares were converted into 100 class “A” preferred shares. In the event of liquidation of the Company, class “A” and “B” preferred shares will have priority in the reimbursement of capital. Shareholders are entitled to receive a mandatory minimum dividend of 25% on profit for the year, adjusted under Brazilian Corporation Law. (d) Capital reserve This reserve includes part of the shares issued in Subsidiary’s several capital increases. This reserve can be used as provided for in Article 200 of the Brazilian Corporation Law. (e) Legal reserve Under Brazilian Corporation Law, companies must transfer 5% of net profit for the year to a legal reserve until this reserve is equivalent to 20% of the paid-up capital. The legal reserve can be used for capital increase or absorption of losses. (f) Dividends proposed and appropriation of profit Under the Company’s bylaws, profit for the year, adjusted according to Brazilian Corporation Law, is appropriated as follows: (i) 5% to a legal reserve; (ii) 25% to pay for mandatory, non-cumulative dividends, provided that the legal and statutory advantages of the Class “A” and “B” preferred shares are observed. When the amount of the priority dividend paid to class “A” and “B” preferred shares is equal to or higher than 25% of profit for the year calculated under Article 202 of Brazilian Corporation Law, it is the full payment of the mandatory dividend. Any surplus remaining after the payment of the priority dividend will be used to: · pay dividends to common shareholders up to the limit of the priority dividends of preferred shares; and 66 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated · if there still is any surplus, distribute additional dividends to common shareholders and class “A” preferred shareholders so that the same amount of dividends is paid for each common share or class “A” preferred share. (f.1) Profit or loss and dividends proposed Net income for the year of Company's shareholders 3,140,311 Amounts recorded directly to retained earnings Realization of additional property, plant and equipment 28,202 Prescribed dividends 479 3,168,992 Legal reserves distribution (158,450) 3,010,542 Destinations: Proposed dividends (i) (1,000,000) Portion allocated to unrealized profit reserves (ii) (2,010,542) (3,010,542) Composition of the total proposed dividends Minimum dividends - 25% adjusted net income (iii) (752,636) Additional proposed dividends (iv) (247,364) Total dividends (1,000,000) (i) Unit dividend of R$1.25671835741 for common and class “A” preferred shares, and R$0.60624979930 for class “B” preferred shares. (ii) The retained earnings reserve was accrued based on capital budget pursuant to Article 196 of Federal Law 6,404/76, for use in future investments. This budget will be submitted for approval by shareholders assembled in a Shareholders’ Meeting. (iii) Recorded in current liabilities. (iv) Recorded in shareholders’ equity, under the item “proposed additional dividend”. (f.2) Dividend payment The Annual Shareholders’ Meeting held on April 9, 2015 approved the declaration of dividends in the amount of R$ 482,593, the payment of which started to be paid on April 23, 2015, of which R$ 273,796 was paid to holders of common shares and R$ 208,437 and R$ 360 to holders of class “A” and class “B” preferred shares, respectively. 67 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (g) Other comprehensive income – Equity Attributed to shareholders' interest Defined Foreign Additional Deemed benefit Foreign currency Gain (loss) Total indexation of cost of plans actuarial sales Fair value translation on interest Braskem Non-controlling PP&E PP&E Gain (loss) hedge of hedge adjustment in subsidiary shareholders' interest in (i) (i) (ii) (iii) (iii) (iv) (v) interest Braskem Idesa Total As of December 31, 2012 299,305 20,207 37,158 337,411 14,860 352,271 Additional indexation Realization by depreciation or write-off assets (41,268) (41,268) Income tax and social contribution 14,032 14,032 14,032 Deemed cost of jointly-controlled investment Realization by depreciation or write-off assets (1,465) (1,465) (1,465) Income tax and social contribution 498 498 498 Foreign sales hedge Exchange rate (2,303,540) (2,303,540) (2,303,540) Income tax and social contribution 783,204 783,204 783,204 Fair value of Cash flow hedge Change in fair value (83,413) (83,413) (2,380) (85,793) Transfer to result (41,727) (41,727) (41,727) Income tax and social contribution 40,120 40,120 40,120 Actuarial gain with post-employment benefits, net of taxes 169 169 169 Write-off gain on interest in subsidiary (1,961) (1,961) (1,961) Foreign currency translation adjustment 205,249 205,249 16,021 221,270 On December 31, 2013 272,069 19,240 242,407 28,501 Additional indexation Realization by depreciation or write-off assets (41,268) (41,268) Income tax and social contribution 14,030 14,030 14,030 Deemed cost of jointly-controlled investment Realization by depreciation or write-off assets (1,464) (1,464) (1,464) Income tax and social contribution 499 499 499 Foreign sales hedge Exchange rate (2,611,655) (2,611,655) (164,197) (2,775,852) Income tax and social contribution 868,259 868,259 49,259 917,518 Fair value of Cash flow hedge Change in fair value (332,695) (332,695) (46,477) (379,172) Transfer to result 26,472 26,472 26,472 Income tax and social contribution 101,576 101,576 14,956 116,532 Foreign currency translation adjustment 144,880 144,880 2,573 147,453 On December 31, 2014 244,831 18,275 387,287 Additional indexation Realization by depreciation or write-off assets (41,268) (41,268) Income tax and social contribution 14,032 14,032 14,032 0 Deemed cost of jointly-controlled investment 0 Realization by depreciation or write-off assets (1,462) (1,462) (1,462) Income tax and social contribution 496 496 496 Foreign sales hedge Exchange rate (9,629,237) (9,629,237) (397,386) (10,026,623) Income tax and social contribution 3,225,996 3,225,996 119,129 3,345,125 Fair value of Cash flow hedge Change in fair value (589,683) (589,683) (24,790) (614,473) Transfer to result (72,518) (72,518) (72,518) Income tax and social contribution 221,277 221,277 7,138 228,415 Fair value of cash flow hedge from jointly-controlled 2,295 2,295 2,295 Actuarial loss with post-employment benefits, net of taxes (849) (849) (849) Foreign currency translation adjustment 709,722 709,722 (65,414) 644,308 On December 31, 2015 217,595 17,309 1,097,009 (i) Transfer to retained earnings as the asset is depreciated or written-off. (ii) Transfer to retained earnings when the extinction of the plan. (iii) Transfer to the income statement when maturity, prepayment or loss of efficacy for hedge accounting. (iv) Transfer to the income statement when write-off of subsidiary abroad. (v) Transfer to the income statement when divestment or transfer of control of subsidiary. 68 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 25 Earnings per share Basic and diluted earnings (loss) per share is calculated by means of the division of adjusted profit for the year attributable to the Company’s common and preferred shareholders by the weighted average number of these shares held by shareholders, excluding those held in treasury and following the rules for the distribution of dividends provided for in the Company’s bylaws, as described in Note 24 (e), particularly in relation to the limited rights enjoyed by class “B” preferred shares. In view of these limited rights, this class of share does not participate in losses. In this case, the diluted result takes into account the conversion of two class "B" preferred shares into one class “A” preferred share, as provided for in the bylaws of the Company. Class “A” preferred shares participate in dividends with common shares after the mandatory dividends has been attributed in accordance with the formula provided for in the Company’s bylaws, as described in Note 24(f) and there is no highest limit for their participation. Diluted and basic earnings (losses) per share are equal when there is profit in the year, since Braskem has not issued convertible financial instruments. As required by IAS 33, the table below show the reconciliation of profit (loss) for the period adjusted to the amounts used to calculate basic and diluted earnings (loss) per share. Basic and diluted Profit for the year attributed to Company's shareholders of continued operations 3,140,311 864,064 509,697 Distribution of dividends attributable to priority: Preferred shares class "A" 208,409 208,437 208,437 Preferred shares class "B" 360 360 360 208,769 208,797 208,797 Distribution of 6% ​​of unit value of common shares 273,824 273,796 273,796 Distribution of plus income, by class: Common shares 1,509,089 216,587 15,389 Preferred shares class "A" 1,148,629 164,884 11,715 2,657,718 381,471 27,104 Reconciliation of income available for distribution, by class (numerator): Common shares 1,782,913 490,383 289,185 Preferred shares class "A" 1,357,038 373,321 220,152 Preferred shares class "B" 360 360 360 3,140,311 864,064 509,697 Weighted average number of shares, by class (denominator): Common shares 451,668,652 451,668,652 451,668,652 Preferred shares class "A" (i) 343,783,562 343,848,120 343,848,120 Preferred shares class "B" 593,618 593,818 593,818 796,045,832 796,110,590 796,110,590 Profit (loss) per share (in R$) Common shares 3.9474 1.0857 0.6403 Preferred shares class "A" 3.9474 1.0857 0.6403 Preferred shares class "B" 0.6065 0.6062 0.6062 69 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (i) Calculation of weighted average of outstanding shares at the beginning of the fiscal year, adjusted by the number of shares repurchased during fiscal year 2015, multiplied by a weighted time factor: Preferred shares class "A" Outstanding Weighted Note shares average Balance at December 31, 2014 343,848,120 343,848,120 Repurchase of treasury shares 24(b) (80,000) (64,658) Conversion of preferred shares class "B" to "A" 100 100 Balance at December 31, 2015 343,768,220 343,783,562 26 Net sales revenues Note Sales revenue Domestic market 31,240,509 32,964,432 30,236,855 Foreign market 22,884,718 20,117,322 17,532,783 54,125,227 53,081,754 47,769,638 Sales deductions Taxes (6,520,894) (6,657,794) (6,414,524) Customers rebates 20(a) (29,529) (59,818) (57,236) Sales returns (291,808) (332,753) (328,388) (6,842,231) (7,050,365) (6,800,148) Net sales revenue 47,282,996 46,031,389 40,969,490 Sales revenues represent the fair value of the amount received or receivable from the sale of products and services during the normal course of the Company’s activities. Revenues from sales of products are recognized when (i) the amount of sales can be reliably measured and the Company does not have control over the products sold; (ii) it is probable that the Company will received the economic benefits; and (iii) all legal titles, risks and benefits of product ownership are fully transferred to the client. The Company does not make sales with continued management involvement. Most of Braskem’s sales are made to industrial customers and, in a lower volume, to resellers. The moment when the legal right, as well as the risks and benefits, are substantially transferred to the client is determined as follows: (i) for contracts under which the Company is responsible for the freight and insurance, the legal right and the risks and benefits are transferred to the client as soon as the goods are delivered at the destination established in the contract; (ii) for agreements under which the freight and insurance are a responsibility of the client, risks and benefits are transferred as soon as the products are delivered to the client’s carrier; and 70 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (iii) for contracts under which product delivery involves the use of pipelines, especially basic petrochemicals, the risks and benefits are transferred immediately after the Company’s official markers, which is the point of delivery of the products and transfer of their ownership. The cost of freight services related to sales, transfers to storage facilities and finished product transfers are included in cost of sales. (a) Net sales revenue by country Brazil 24,561,857 26,077,194 23,548,870 United States 9,603,033 9,125,441 7,981,211 Argentina 1,340,037 1,264,787 1,222,729 United Kingdom 2,282,722 1,111,454 578,351 Germany 1,239,528 1,067,563 536,343 Mexico 968,018 949,423 680,054 Italy 561,457 860,765 318,357 Netherlands 622,558 713,301 1,099,945 Singapore 1,017,327 671,222 1,514,216 Switzerland 334,487 467,104 211,371 Colombia 278,358 444,040 299,287 Spain 391,173 332,148 186,354 Chile 503,748 331,744 282,231 Peru 351,166 288,051 247,427 Uruguay 327,597 263,648 243,672 Japan 905,080 236,171 190,729 Poland 199,154 206,803 221,433 Paraguay 170,867 187,208 136,393 France 268,291 174,503 117,429 Bolivia 194,903 167,729 154,473 Canada 184,788 135,164 145,378 South Korea 74,582 70,683 90,531 Venezuela 477 90,595 Other 901,788 885,243 872,111 47,282,996 46,031,389 40,969,490 (b) Net sales revenue by product PE/PP 28,226,087 26,436,519 23,693,211 Ethylene, Propylene 2,999,090 3,274,529 2,875,381 Naphtha, condensate and crude oil 4,432,072 3,092,262 2,240,950 Benzene, toluene and xylene 2,538,993 3,084,916 2,974,235 PVC/Caustic Soda/EDC 2,780,075 2,709,491 2,548,457 ETBE/Gasoline 1,722,391 2,128,225 2,015,749 Butadiene 1,000,376 1,196,602 1,194,839 Specialty chemicals and drugs 875,985 822,790 879,801 Cumene 583,608 745,252 729,999 Solvents 431,264 620,986 527,083 Other 1,693,055 1,919,817 1,289,785 47,282,996 46,031,389 40,969,490 71 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (c) Main clients In 2015 and 2014, the Company does not have any revenue arising from transactions with only one client that is equal to or higher than 10% of its total net revenue. In 2015, the most significant revenue from a single client amounts to approximately 4% of total net revenues of the Company and refers to the basic petrochemical segment. 27 Tax incentives (a) Income Tax In 2015, the Company obtained grant in lawsuits claiming the reduction of 75% of IR on income from the following industrial units: (i) PVC and Cloro Soda, established in the state of Alagoas; and (ii) basic petrochemicals unit, PE (2), PVC and Cloro Soda units, all established in the city of Camaçari (BA). The third PE plant established in Camaçari and the second PVC plant established in Alagoas will have the benefit up to 2016 and 2019, respectively. (b) PRODESIN - ICMS The Company has ICMS tax incentives granted by the state of Alagoas, through the state of Alagoas Integrated Development Program – PRODESIN, which are aimed at implementing and expanding a plant in that state. This incentive is considered an offsetting entry to sales taxes (Note 26). In 2015, the amount was R$71,614 (R$60,033 in 2014). 28 Other operating income (expenses), net Expense and depreciation with hibernate plants (i) (152,536) Expenses from fixed assets and investment (ii) (174,488) Allowance for judicial and labor claims (iii) (105,644) Expenses from Ascent project (66,566) Allowance for enviromental damage recovery (Note 20(b)) (65,791) Allowance health plan (iv) (54,166) Other (87,962) (i) Includes R$54,011 arising from costs and depreciation in the period when the industrial unit located in the Petrochemical Complex of Capuava, in the city of Mauá (SP), was shut down due to the incident which took place in October 2015; (ii) Includes provision for loss with investment in the jointly owned subsidiary Propilsur (R$112,076 – US$26,519); (iii) Provisions for labor (R$63,211) and tax and other (R$42,433) claims; (iv) Provision for retirees’ health plan (Nota 21.2.1). In fiscal year 2014, the main effects on this item were as follows: Gain/Incomes – (i) gain from the divestment of DAT – R$277,338; (ii) revenue from the recognition of credits of subsidiaries to settle the installment payment – R$98,263; and (iii) discount from the prepayment of the tax installment - R$79,636. Expenses – (i) additional provision for the Petros Copesul - R$65,000; (ii) depreciation and maintenance of idle plants – R$119,834; (iii) adjustment of inventory and losses of raw materials – R$50,025; (iv) new contingencies included in the installment payment plan – R$71,754; and (v) provision for recovery of environmental damages – R$30,741. In fiscal year 2013, the main effects on this item were as follows: Gain/Incomes – (i) indemnity received under the supply agreement between Sunoco and Braskem America in the amount of R$235,962 and (ii) revenue of R$25,063 due to the reduction in the balance of the installment of Law 11.941/09. Expenses – depreciation and maintenance of idle plants, provision for remedying environmental damage and inventory adjustments, that sum R$203,207. 72 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 29 Financial results Financial income Interest income 394,553 282,837 281,669 Monetary variations 142,856 74,675 24,117 Exchange rate variations 1,105,353 (46,173) 333,424 Other 58,265 43,882 133,928 1,701,027 355,221 773,138 Financial expenses Interest expenses (1,688,275) (1,272,839) (1,121,761) Monetary variations (377,471) (320,497) (300,310) Exchange rate variations (1,035,035) (38,901) (78,510) Monetary variations on fiscal debts (151,700) (221,582) (173,864) Tax expenses on financial operations (51,090) (28,614) (32,884) Discounts granted (154,114) (110,535) (89,495) Loans transaction costs - amortization (64,406) (44,824) (6,200) Adjustment to present value - appropriation (i) (517,739) (527,703) (592,413) Other (153,703) (180,369) (153,674) Total (i) The Company calculates the adjustment to present value whose amount has a material impact on its financial statements. Interest income Held for sale 91,119 26,012 13,416 Loans and receivables 199,008 168,259 102,623 Held-to-maturity 36,900 34,881 31,147 327,027 229,152 147,186 Other assets not classifiable 67,526 53,685 134,483 Total 394,553 282,837 281,669 73 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 30 Expenses by nature The Company chose to present its expenses by function in the statement of operations. The breakdown of expenses by nature is presented below: Classification by nature: Raw materials other inputs (30,739,399) (34,579,173) (30,515,643) Personnel expenses (2,537,679) (2,215,484) (1,953,194) Outsourced services (1,617,443) (1,699,325) (1,570,320) Tax expenses (13,820) (11,822) (9,847) Depreciation, amortization and depletion (2,114,929) (2,041,048) (2,038,366) Freights (1,858,777) (1,555,125) (1,471,853) Other expenses, net (1,350,977) (364,133) (667,123) Total Classification by function: Cost of products sold (36,902,086) (40,057,341) (35,820,761) Selling and distribution (1,122,012) (1,155,800) (1,000,749) General and administrative (1,325,342) (1,210,124) (1,077,934) Research and development (176,431) (138,441) (115,812) Other operating income (expenses), net (707,153) 95,596 (211,090) Total 31 Segment information Management defined the organizational structure of Braskem based on the types of business, the main products, markets and production processes, and identified five operating and reportable segments - four production segments and one distribution segment. On December 31, 2015 and 2014, the organizational structure of Braskem was formed by the following segments: · Basic petrochemicals: comprises the activities related to the production of ethylene, propylene butadiene, toluene, xylene, cumene and benzene, as well as gasoline, diesel and LPG (Liquefied Petroleum Gas), and other petroleum derivatives and the supply of electric energy, steam, compressed air and other inputs to second-generation producers located in the Camaçari, Triunfo, São Paulo and Rio de Janeiro petrochemical complexes. · Polyolefins: comprises the activities related to the production of PE and PP. · Vinyls: comprises the activities related to the production of PVC, caustic soda and chloride. · United States and Europe: operations related to PP production in the United States and Europe, through the subsidiaries Braskem America and Braskem Alemanha, respectively. · Chemical distribution: consists of Quantiq’s operations related to the distribution of petroleum-based solvents, intermediate chemicals, special chemicals and pharmacons. 74 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (a) Presentation, measurement and conciliation of results Information by segment is generated in accounting records which are reflected in the consolidated financial statements. The eliminations stated in the operating segment information, when compared with the consolidated balances, are represented by transfers of inputs between segments that are measured as arm’s length sales. The operating segments are stated based on the results of operations, which does not include financial results, and current and deferred income tax and social contribution expenses. The Company does not disclose assets by segment since this information is not presented to its chief decision maker. 75 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (b) Results of operations by segment Operating expenses Net Cost of Selling, general Results from Other operating sales products Gross and distribuition equity income Operating revenue sold profit expenses investments (expenses), net profit (loss) Reporting segments Basic petrochemicals 24,269,768 (20,053,106) 4,216,662 (658,945) (178,113) 3,379,604 Polyolefins 19,986,174 (15,461,151) 4,525,023 (1,224,627) (130,722) 3,169,674 Vinyls 2,780,075 (2,415,855) 364,220 (224,857) (27,005) 112,358 USA and Europe 8,239,913 (6,892,131) 1,347,782 (445,850) (13,449) 888,483 Chemical distribuition 874,624 (692,653) 181,971 (123,402) (4,961) 53,608 Total 56,150,554 10,635,658 7,603,727 Other segments (i) 631,512 (637,045) (5,533) (94,716) (70,062) (170,311) Corporate unit (5,502) 2,219 (282,841) (286,124) Braskem consolidated before eliminations and reclassifications 56,782,066 10,630,125 2,219 7,147,292 Eliminations and reclassifications (9,499,070) 9,249,855 (249,215) 154,114 (95,101) Total 47,282,996 10,380,910 2,219 7,052,191 Operating expenses Net Cost of Selling, general Results from Other operating sales products Gross and distribuition equity income Operating revenue sold profit expenses investments (expenses), net profit (loss) Reporting segments Basic petrochemicals 25,576,275 (23,252,820) 2,323,455 (692,662) 190,292 (ii) 1,821,085 Polyolefins 18,502,238 (15,599,615) 2,902,623 (965,737) (53,226) 1,883,660 Vinyls 2,709,491 (2,551,464) 158,027 (205,343) 57,268 9,952 USA and Europe 7,934,281 (7,477,507) 456,774 (294,923) (82,515) 79,336 Chemical distribuition 842,715 (700,917) 141,798 (105,242) (28,783) 7,773 Total 55,565,000 5,982,677 83,036 3,801,806 Other segments (i) 402,655 (284,269) 118,386 (169,976) (4,135) (55,725) Corporate unit (181,017) 3,929 16,695 (160,393) Braskem consolidated before eliminations and reclassifications 55,967,655 6,101,063 3,929 95,596 3,585,688 Eliminations and reclassifications (9,936,266) 9,809,251 (127,015) 110,535 (16,480) Total 46,031,389 5,974,048 3,929 95,596 3,569,208 Operating expenses Net Cost of Selling, general Results from Other operating sales products Gross and distribuition equity income Operating revenue sold profit expenses investments (expenses), net profit (loss) Reporting segments Basic petrochemicals 25,037,780 (22,561,151) 2,476,629 (534,896) (67,835) 1,873,898 Polyolefins 16,944,709 (14,694,326) 2,250,383 (852,680) (30,673) 1,367,030 Vinyls 2,581,076 (2,384,543) 196,533 (174,072) (11,179) 11,282 USA and Europe 6,748,502 (6,419,523) 328,979 (282,880) (37,621) 8,478 Chemical distribuition 891,734 (761,136) 130,598 (96,673) (6,537) 27,388 Total 52,203,801 5,383,122 3,288,076 Other segments (i) 130,289 (133,690) (3,401) (68,576) 196 (71,781) Corporate unit (274,213) (3,223) (57,441) (334,877) Braskem consolidated before eliminations and reclassifications 52,334,090 5,379,721 2,881,418 Eliminations and reclassifications (11,364,600) 11,133,608 (230,992) 89,495 (141,497) Total 40,969,490 5,148,729 2,739,921 (i) This segment includes the results of the subsidiary Braskem Idesa. (ii) Includes gain from sale of DAT (Note 1(a)). 76 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (c) Long-lived assets by segment Reporting segments Basic petrochemicals 11,749,880 11,949,937 Polyolefins 5,379,646 5,614,133 Vinyls 2,763,299 2,871,964 USA and Europe 2,130,931 1,514,587 Chemical distribuition 73,873 70,827 Total 22,097,629 22,021,448 Other segments (i) 14,751,938 9,815,770 Total 36,849,567 31,837,218 (i) Includes the long-lived assets of the subsidiary Braskem Idesa. 32 Insurance coverage Braskem, aligned with the policy approved by the Board of Directors, maintains a comprehensive risk and insurance management program. The risk assessment practices and procedures of the policy are applied consistently across the Company. In October 2015, the All Risks insurance policies were renewed for the units in Brazil, the United States and Germany for 18 months. Since 2012, the subsidiary Braskem Idesa has All Risks engineering insurance, which covers the construction of its industrial plant in Mexico. The operating risks and engineering all-risks insurance policies of Braskem have maximum indemnity limits per event that are deemed sufficient to cover possible claims in view of the nature of the Company’s activities and based on the guidance of its advisers, as well estimated maximum loss (EML) studies. The information on the all-risks policies in effect is presented below: Maximum indemnity limit Amount insured Maturity US$ million US$ million Units in Brazil April 8, 2017 2,000 21,223 Units in United States and Germany April 8, 2017 250 1,868 Braskem Idesa March 31, 2016 5,161 5,161 Quantiq April 8, 2017 78 78 Total 28,330 Additionally, the Company contracted civil liability, transportation, export credit, sundry risk and vehicle insurance. The risk assumptions adopted are not part of the audit scope and, therefore, were not subject to review by our independent accountants. 33 Information related to guaranteed securities issued by subsidiaries Braskem S.A. has fully and unconditionally guaranteed the debt securities issued by Braskem Finance, Braskem America Finance and Braskem Holanda 100-percent-owned subsidiaries of Braskem. There are no significant restrictions on the ability of Braskem to obtain funds from these subsidiaries. 77 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: February 19 , 2016 BRASKEM S.A. By: /s/Mário Augusto da Silva Name: Mário Augusto da Silva Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
